Exhibit 10.3

COLLATERAL AGREEMENT

Dated and effective as of April 17, 2013

among

EVERTEC INTERMEDIATE HOLDINGS, LLC

(formerly known as CARIB HOLDINGS, LLC),

as Holdings,

EVERTEC GROUP, LLC

(formerly known as EVERTEC, LLC),

as Borrower,

each Subsidiary of EVERTEC GROUP, LLC identified herein,

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.    DEFINITIONS   

SECTION 1.01.

  Credit Agreement      1   

SECTION 1.02.

  Other Defined Terms      1   

ARTICLE II.

  

PLEDGE OF SECURITIES

  

SECTION 2.01.

  Pledge      7   

SECTION 2.02.

  Delivery of the Pledged Collateral      7   

SECTION 2.03.

  Representations, Warranties and Covenants      8   

SECTION 2.04.

  Certification of Limited Liability Company and Limited Partnership Interests
     9   

SECTION 2.05.

  Registration in Nominee Name; Denominations      10   

SECTION 2.06.

  Voting Rights; Dividends and Interest, etc      10   

ARTICLE III.

  

SECURITY INTERESTS IN PERSONAL PROPERTY

  

SECTION 3.01.

  Security Interest      12   

SECTION 3.02.

  Representations and Warranties      14   

SECTION 3.03.

  Covenants      17   

SECTION 3.04.

  Other Actions      19   

SECTION 3.05.

  Covenants Regarding Patent, Trademark and Copyright Collateral      19   

ARTICLE IV.

  

REMEDIES

  

SECTION 4.01.

  Remedies upon Default      21   

SECTION 4.02.

  Application of Proceeds      23   

SECTION 4.03.

  Grant of License to Use Intellectual Property      24   

SECTION 4.04.

  Securities Act, etc      24   

SECTION 4.05.

  Registration, etc      25   

ARTICLE V.

  

MISCELLANEOUS

  

SECTION 5.01.

  Notices      25   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 5.02.

  Security Interest Absolute      25   

SECTION 5.03.

  Limitation by Law      26   

SECTION 5.04.

  Binding Effect; Several Agreement      26   

SECTION 5.05.

  Successors and Assigns      26   

SECTION 5.06.

  Agent’s Fees and Expenses; Indemnification      27   

SECTION 5.07.

  Agent Appointed Attorney-in-Fact      27   

SECTION 5.08.

  GOVERNING LAW      28   

SECTION 5.09.

  Waivers; Amendment      29   

SECTION 5.10.

  WAIVER OF JURY TRIAL      29   

SECTION 5.11.

  Severability      29   

SECTION 5.12.

  Counterparts      30   

SECTION 5.13.

  Headings      30   

SECTION 5.14.

  Jurisdiction; Consent to Service of Process      30   

SECTION 5.15.

  Termination or Release      31   

SECTION 5.16.

  Additional Subsidiaries      31   

SECTION 5.17.

  Right of Set-off      32   

SECTION 5.18.

  Subject to Intercreditor Agreement      32   

SECTION 5.19.

  Other First Lien Obligations      32   

Schedules

    

Schedule I

  Subsidiary Parties   

Schedule II

  Commercial Tort Claims   

Schedule III

  Pledged Stock; Debt Securities   

Schedule IV

  Intellectual Property   

Schedule V

  Instruments   

Exhibits

    

Exhibit I

  Form of Supplement to the Collateral Agreement   

Exhibit II

  Form of Perfection Certificate   

Exhibit III

  Form of First Lien Intercreditor Agreement   

 

-ii-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT dated as of April 17, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
EVERTEC INTERMEDIATE HOLDINGS, LLC (formerly known as CARIB HOLDINGS, LLC), a
Commonwealth of Puerto Rico limited liability company (“Holdings”), EVERTEC
GROUP, LLC (formerly known as EVERTEC, LLC), a Commonwealth of Puerto Rico
limited liability company (the “Borrower”), each Subsidiary of the Borrower
listed on Schedule I hereto and each Subsidiary of the Borrower that becomes a
party hereto (each, a “Subsidiary Party”) and JPMORGAN CHASE BANK, N.A., as
Collateral Agent (in such capacity, the “Agent”) for the Secured Parties (as
defined below).

WITNESSETH:

Reference is made to the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the Lenders party thereto
from time to time, the Agent and the other parties named therein.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. Holdings is the sole equityholder of the
Borrower and the Subsidiary Parties are subsidiaries of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein. The term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” shall mean any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.



--------------------------------------------------------------------------------

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Authorized Representative” shall mean (i) the Administrative Agent with respect
to the Credit Agreement and (ii) any duly authorized representative of the
secured parties under any Other First Lien Agreement designated as “Authorized
Representative” for such secured parties for purposes of the Intercreditor
Agreement.

“Cash Management Agreement” shall mean any agreement relating to cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, ACH services and other cash management arrangements).

“Cash Management Bank” shall mean each counterparty referred to in clause (c) of
the definition of “Secured Obligations.”

“Collateral” shall mean Article 9 Collateral and Pledged Collateral.

“Commercial Transactions Act” shall mean Act No. 208 of August 17, 1995, as
amended, known as the “Commercial Transactions Act of the Commonwealth of Puerto
Rico.”

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States, the Commonwealth of Puerto
Rico or any other country, whether as author, assignee, transferee or otherwise;
and (b) all registrations and applications for registration of any such
Copyright in the United States, the Commonwealth of Puerto Rico or any other
country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule IV.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof)
by virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 3 of the Guarantee Agreement, any other keepwell,
support, or other agreement for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Specified Loan Parties)
at the time the Guarantee of such Guarantor becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

-2-



--------------------------------------------------------------------------------

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.04.

“First Lien Intercreditor Agreement” shall mean a first lien intercreditor
agreement entered into by and among the Agent, the Administrative Agent with
respect to the Credit Agreement and any other Authorized Representative,
substantially in the form of Exhibit III hereto, with such changes that are
reasonably satisfactory to the Administrative Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

“General Intangibles” shall mean all “General Intangibles” as defined in the New
York UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Pledgor to secure
payment by an Account Debtor of any of the Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body in the United States, any other country or the Commonwealth of Puerto Rico.

“Intellectual Property” shall mean all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know-how, show-how or other data
or information and all related documentation.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9 of the New York UCC, and
shall include all promissory notes, drafts, bills of exchange or acceptances,
including, without limitation, those first mortgage notes described on Schedule
V annexed hereto.

“Loan Document Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit

 

-3-



--------------------------------------------------------------------------------

Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to the Credit Agreement and each
of the other Loan Documents and (c) the due and punctual payment and performance
of all the obligations of each other Loan Party under or pursuant to this
Agreement and each of the other Loan Documents.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Agent’s and the Secured Parties’ security interest in any item or portion
of the Article 9 Collateral is governed by the Uniform Commercial Code or
similar law as in effect in a jurisdiction other than the State of New York, the
term “New York UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of definitions relating to such
provisions. However, in the event that a court of competent jurisdiction
determines that the Commercial Transactions Act or the Uniform Commercial Code
then in effect in the Commonwealth of Puerto Rico, as amended, governs the
attachment, constitution, perfection, priority and enforcement of the security
interest granted to the Agent, and a type of Collateral defined in this
Agreement is not covered by the provisions of Chapter 9 of the Commercial
Transactions Act or the then Uniform Commercial Code in effect in the
Commonwealth of Puerto Rico, as amended, then the provisions of the Uniform
Commercial Code in effect in the State of New York shall supplement the laws of
the Commonwealth of Puerto Rico concerning the attachment, constitution,
perfection, priority and enforcement of such property of a type that is outside
of the scope of Chapter 9 of the Commercial Transactions Act or the then Uniform
Commercial Code in effect in the Commonwealth of Puerto Rico, as amended.

“Other First Lien Agreement” shall mean any indenture, credit agreement
(excluding the Credit Agreement) or other agreement, document or instrument,
pursuant to which any Pledgor has or will incur Indebtedness permitted by the
Credit Agreement that is expressly permitted by the Credit Agreement to be
secured on a pari passu basis with the Secured Obligations; provided that, in
each case, the Indebtedness thereunder has been designated as Other First Lien
Obligations pursuant to and in accordance with Section 5.19.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).

“Patents” shall mean all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule IV, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

 

-4-



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an officer of Holdings and the
Borrower.

“Permitted Liens” shall mean Liens that are permitted by Section 6.02 of the
Credit Agreement.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 2.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 2.01.

“Pledged Securities” shall mean any promissory notes, shares, stock
certificates, share certificates or other certificated securities now or
hereafter included in the Pledged Collateral, including all certificates,
instruments or other documents representing or evidencing any Pledged
Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 2.01.

“Pledgor” shall mean Holdings, the Borrower and (subject to Section 5.20) each
Subsidiary Party.

“Qualified Eligible Contract Participant Guarantor” shall mean, in respect of
any Swap Obligation, each Loan Party that has total assets exceeding $10,000,000
at the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Secured Obligations” shall mean (a) the Loan Document Obligations, (b) the due
and punctual payment and performance of all obligations of each Loan Party under
each Swap Agreement that (i) is in effect on the Closing Date with a
counterparty that is a Lender, an Agent, a Joint Lead Arranger or an Affiliate
of a Lender, an Agent or a Joint Lead Arranger as of or following the Closing
Date or (ii) is entered into after the Closing Date with any counterparty that
is a Lender, an Agent, a Joint Lead Arranger or an Affiliate of a Lender, an
Agent or a Joint Lead Arranger at the time such Swap Agreement is entered into,
and (c) the due and punctual payment and performance of all obligations of each
Loan Party under each Cash Management

 

-5-



--------------------------------------------------------------------------------

Agreement that (i) is in effect on the Closing Date with a counterparty that is
a Lender, an Agent, a Joint Lead Arranger or an Affiliate of a Lender, an Agent
or a Joint Lead Arranger as of or following the Closing Date or (ii) is entered
into after the Closing Date with any counterparty that is a Lender, an Agent, a
Joint Lead Arranger or an Affiliate of a Lender, an Agent or a Joint Lead
Arranger at the time such Cash Management Agreement is entered into, but
excluding, with respect to each Guarantor that is not a Qualified Eligible
Contract Participant Guarantor, the Excluded Swap Obligations of such Guarantor.

“Secured Parties” shall mean (a) the Lenders, (b) the Agent, (c) the
Administrative Agent, (d) each L/C Issuer, (e) each counterparty to any Swap
Agreement or Cash Management Agreement with a Loan Party the obligations under
which constitute Secured Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document
and (g) the successors and permitted assigns of each of the foregoing.

“Security Interest” shall have the meaning assigned to such term in
Section 3.01.

“Subsidiary Party” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any Pledgor any right to use any Trademark now or hereafter
owned by any third party (including any such rights that such Pledgor has the
right to license).

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, the
Puerto Rico Trademark Office or any similar offices in any State of the United
States or the Commonwealth of Puerto Rico or any other country or any political
subdivision thereof (except for “intent to use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of Lanham Act has been filed, to the extent, if
any, that any assignment of an “intent to use” application prior to such filing
would violate the Lanham Act), and all renewals thereof, including those listed
on Schedule IV and (b) all goodwill associated therewith or symbolized thereby.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Pledgor hereby assigns and
pledges to the Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in all of such Pledgor’s right, title and interest in, to and under (a) the
Equity Interests directly owned by it (which such Equity Interests constituting
Pledged Stock shall be listed on Schedule III) and any other Equity Interests
obtained in the future by such Pledgor and any certificates representing all
such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i) any Equity Interests owned on or acquired after the
Closing Date (other than, in the case of shareholder agreements or other
contractual obligations, (x) Equity Interests in the Borrower or (y) in the case
of any person which is a Wholly-Owned Subsidiary, Equity Interests in such
person) in accordance with this Agreement if, and to the extent that, and for so
long as doing so would violate applicable law or regulation or a shareholder
agreement or other contractual obligation (in each case, after giving effect to
Section 9-406(d), 9-407(a), 9-408 or 9-409 of the New York UCC and other
applicable law or similar provisions in similar codes, statutes or laws in other
jurisdictions (the “Anti-Non-Assignment Clauses”)) binding on such Equity
Interests or (ii) any Equity Interests as to which the Agent and the Borrower
shall reasonably determine in writing that such Equity Interests shall be
excluded from Collateral hereunder pursuant to the Agreed Security Principles,
(b)(i) the debt securities currently issued to any Pledgor (which such debt
securities constituting Pledged Debt Securities shall be listed on
Schedule III), (ii) any debt securities in the future issued to such Pledgor and
(iii) the promissory notes and any other instruments, if any, evidencing such
debt securities (the “Pledged Debt Securities”); (c) subject to Section 2.06,
all payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of, the securities referred to in clauses (a) and (b) above;
(d) subject to Section 2.06, all rights and privileges of such Pledgor with
respect to the securities and other property referred to in clauses (a), (b) and
(c) above and (e) all proceeds of any of the foregoing (the items referred to in
clauses (a) through (e) above being collectively referred to as the “Pledged
Collateral”); provided that with respect to EVERTEC Costa Rica, S.A., the
Pledged Collateral shall not include any Equity Interests that are pledged
pursuant to a separate pledge agreement in favor of the Agent for the benefit of
the Secured Parties.

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Each Pledgor agrees promptly (and in any event within 60 days after the
acquisition (or such longer time as the Agent shall permit in its reasonable
discretion)) to deliver or cause to be delivered to the Agent, for the benefit
of the Secured Parties, any and all Pledged Securities to the extent such
Pledged Securities, in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph (b)
of this Section 2.02.

(b) Each Pledgor will cause any Indebtedness (i) having, in each case, an
aggregate principal amount in excess of $5,000,000 or (ii) payable by Holdings
or any of its Subsidiaries (other than (x) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management, tax and accounting operations of Holdings, the Borrower and the
Subsidiaries or (y) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Agent, for the benefit of the

 

-7-



--------------------------------------------------------------------------------

Secured Parties, pursuant to the terms hereof. To the extent any such promissory
note is a demand note, each Pledgor party thereto agrees, if requested by the
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement
unless such demand would not be commercially reasonable or would otherwise
expose Pledgor to liability to maker.

(c) Upon delivery to the Agent, (i) any Pledged Securities required to be
delivered pursuant to the foregoing paragraphs (a) and (b) of this Section 2.02
shall be accompanied by stock powers or note powers, as applicable and/or
required, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Agent and by such other instruments and documents as the
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule III (or a supplement to Schedule III, as applicable)
and made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Agent, for the
benefit of the Secured Parties, that:

(a) Schedule III correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral Requirement or
(ii) delivered pursuant to Section 2.02(b);

(b) the Pledged Stock (with respect to Pledged Stock issued by an issuer other
than a Subsidiary of the Borrower organized under the laws of any jurisdiction
of the United States, Puerto Rico or the British Virgin Islands, to the best of
each Pledgor’s knowledge) have been duly and validly authorized and issued by
the issuers thereof and are fully paid and nonassessable;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule III as owned by such Pledgor, other than
Permitted Liens, (ii) holds the same free and clear of all Liens, (iii) will
make no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest thereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

 

-8-



--------------------------------------------------------------------------------

(d) other than as set forth in the Credit Agreement or the schedules thereto and
except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter, by-law, memorandum of association or articles of association provisions
or contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Agent of rights and
remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
and any foreign pledge agreements, when any Pledged Securities (excluding any
foreign stock not covered by a foreign pledge agreement) are delivered to the
Agent, for the benefit of the Secured Parties, in accordance with this
Agreement, the Agent will obtain, for the benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities, subject only to Permitted Liens, as security for the payment and
performance of the Secured Obligations; and

(h) the pledge effected hereby is effective to vest in the Agent, for the
benefit of the Secured Parties, the rights of the Agent in the Pledged
Collateral as set forth herein.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests.

(a) Each interest in any limited liability company or limited partnership
Controlled by any Pledgor, pledged hereunder and represented by a certificate,
shall be a “security” within the meaning of Article 8 of the New York UCC and
shall be governed by Article 8 of the New York UCC, and each such interest shall
at all times hereafter be represented by a certificate.

(b) Each interest in any limited liability company or limited partnership
Controlled by a Pledgor, pledged hereunder and not represented by a certificate
shall not be a “security” within the meaning of Article 8 of the New York UCC
and shall not be governed by Article 8 of the New York UCC (or other applicable
Uniform Commercial Code in effect in another jurisdiction), and the Pledgors
shall at no time elect to treat any such interest as a “security” within the
meaning of Article 8 of the New York UCC or its equivalent in other

 

-9-



--------------------------------------------------------------------------------

jurisdictions or issue any certificate representing such interest, unless the
applicable Pledgor provides prior notification to the Agent of such election and
promptly delivers any such certificate to the Agent pursuant to the terms
hereof.

SECTION 2.05. Registration in Nominee Name; Denominations. The Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Agent or, if an Event
of Default shall have occurred and be continuing, in its own name as pledgee or
the name of its nominee (as pledgee or as sub-agent). Upon the occurrence and
during the continuance of an Event of Default, each Pledgor will promptly give
to the Agent copies of any notices or other communications received by it with
respect to Pledged Securities registered in the name of such Pledgor. If an
Event of Default shall have occurred and be continuing, the Agent shall have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause each issuer of Pledged Securities that is not a party to this Agreement to
comply with a request by the Agent, pursuant to this Section 2.05, to exchange
certificates representing Pledged Securities of such Subsidiary for certificates
of smaller or larger denominations.

SECTION 2.06. Voting Rights; Dividends and Interest, etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Agent shall have given notice to the relevant Pledgors of the Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights and remedies of any of the Agent or the other Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.

(ii) The Agent shall promptly execute and deliver to each Pledgor, or cause to
be executed and delivered to such Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents, and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a

 

-10-



--------------------------------------------------------------------------------

subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Pledgor, shall be promptly (and in any event
within 45 days of their receipt (or such longer time as the Agent shall permit
in its reasonable discretion)) delivered to the Agent, for the benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to the relevant Pledgors of the Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.06 shall cease, and all such
rights shall thereupon become vested, for the benefit of the Secured Parties, in
the Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any
Pledgor contrary to the provisions of this Section 2.06 shall not be commingled
by such Pledgor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Agent, for the benefit of the Secured Parties, and shall be forthwith delivered
to the Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Agent). Any and
all money and other property paid over to or received by the Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Agent in an
account to be established by the Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived and the Borrower has
delivered to the Agent a certificate to that effect, the Agent shall promptly
repay to each Pledgor (without interest) all dividends, interest, principal or
other distributions that such Pledgor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and that remain
in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Agent to the relevant Pledgors of the Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived and the Borrower has delivered to the Agent a
certificate to that effect, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 2.06, and the obligations of the Agent under
paragraph (a)(ii) of this Section 2.06, shall in each case be reinstated.

 

-11-



--------------------------------------------------------------------------------

(d) Any notice given by the Agent to the Pledgors suspending their rights under
paragraph (a) of this Section 2.06 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given to one or more of the Pledgors at the
same or different times and (iii) may suspend the rights of the Pledgors under
paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Agent’s rights to give additional
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

ARTICLE III.

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, each Pledgor hereby assigns and pledges to the Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Pledgor or in which such Pledgor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Goods and Inventory;

(x) all Investment Property including the Pledged Collateral;

(xi) all Letters of Credit and Letter of Credit Rights;

(xii) all Commercial Tort Claims as described on Schedule II hereto;

(xiii) all books and records pertaining to the Article 9 Collateral; and

 

-12-



--------------------------------------------------------------------------------

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (and the Article 9 Collateral
shall not include) (a) any vehicle covered by a certificate of title or
ownership, whether now owned or hereafter acquired to the extent the filing of a
financing statement cannot perfect a security interest therein, (b) any Equity
Interests owned on or acquired after the Closing Date (other than, in the case
of shareholder agreements or other contractual obligations, (x) Equity Interests
in the Borrower or (y) in the case of any person which is a Wholly-Owned
Subsidiary, Equity Interests in such person) in accordance with the Credit
Agreement if, and to the extent that, and for so long as doing so would violate
applicable law or regulation or a shareholder agreement or other contractual
obligation (in each case, after giving effect to the Anti-Non-Assignment
Clauses) binding on such Equity Interests, (c) any assets to the extent that,
and for so long as, such grant of a security interest therein would violate
applicable law or regulation or, in the case of assets acquired after the
Closing Date, such grant of a security interest therein would violate an
enforceable contractual obligation binding on such assets that existed at the
time of the acquisition thereof and was not created or made binding on such
assets in contemplation or in connection with the acquisition of such assets
(except in the case of assets acquired after the Closing Date with Indebtedness
of the type permitted pursuant to Section 6.01(i) of the Credit Agreement that
is secured by a Permitted Lien) permitted by this Agreement, in each case, after
giving effect to the Anti-Non-Assignment Clauses, (d) any Pledgor’s right, title
or interest in any license, contract or agreement to which such Pledgor is a
party or any of its right, title or interest thereunder to the extent, but only
to the extent, that such a grant would violate the terms of such license,
contract or agreement, or result in a breach of the terms of, or constitute a
default under, any such license, contract or agreement to which such Pledgor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to the Anti-Non-Assignment Clauses or any other applicable
law or regulation (including Title 11 of the United States Code) or principles
of equity); provided that, immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such
Pledgor shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect, (e) any Equipment
or other asset owned by any Pledgor that is subject to a purchase money lien or
a Capital Lease Obligation, in each case, as permitted by the Credit Agreement,
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Capital Lease Obligation) prohibits or requires
the consent of any person other than a Pledgor or a Subsidiary of a Pledgor as a
condition to the creation of any other security interest on such Equipment or
asset and, in each case, such prohibition or requirement is permitted by the
Credit Agreement, (f) any Letter of Credit Rights to the extent any Pledgor is
required by applicable law to apply the proceeds of a drawing of such Letter of
Credit for a specified purpose and (g) those assets as to which the Borrower and
the Administrative Agent shall reasonably determine in writing that such assets
shall be excluded from Collateral hereunder pursuant to the Agreed Security
Principles. In addition, the Security Interest in any asset of EVERTEC Costa
Rica, S.A. (other than any Equity Interests and related assets described in
clauses (c), (d) and (e) of Section 2.01) shall be automatically released upon
receipt by the Agent of a certificate of a Responsible Officer of the Borrower
certifying that (i) such release is necessary or advisable in order for EVERTEC
Costa Rica, S.A. to grant a security interest in such asset to a third party and

 

-13-



--------------------------------------------------------------------------------

(ii) such security interest and the obligations secured by such security
interest are permitted by the Credit Agreement, and the Agent shall execute, and
deliver to the Borrower, evidence of such release in form and substance
reasonably satisfactory to the Agent.

(b) Each Pledgor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments or continuations thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Agent may reasonably determine is necessary or advisable to ensure
the perfection of the security interest in the Article 9 Collateral granted
under this Agreement, including describing such property as “all assets” or “all
property” or words of similar effect. Each Pledgor agrees to provide such
information to the Agent and to execute such financing statements promptly upon
request.

The Agent is further authorized to file with the United States Patent and
Trademark Office, the Puerto Rico Trademark Office and the United States
Copyright Office (and any successor office or any similar office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing, protecting or providing notices
of the Security Interest granted by each Pledgor, without the signature of any
Pledgor, and naming any Pledgor or the Pledgors as debtors and the Agent as
secured party.

(c) The Security Interest is granted as security only and shall not subject the
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

SECTION 3.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained and is in full force and effect or has otherwise
been disclosed herein or in the Credit Agreement and the Schedules thereto.

(b) The Perfection Certificate has been duly prepared, completed and executed,
and the exact legal name of each Pledgor set forth therein is correct and
complete as of the Closing Date, and the other information therein is correct
and complete in all material respects as of the Closing Date. Uniform Commercial
Code

 

-14-



--------------------------------------------------------------------------------

financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Article 9 Collateral have been prepared by the Agent based upon the information
provided to the Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Borrower to the Agent
after the Closing Date in the case of filings, recordings or registrations
required by Section 5.10 of the Credit Agreement), and constitute all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office, the Puerto Rico Trademark Office
and the United States Copyright Office in order to perfect the Security Interest
in Article 9 Collateral consisting of United States Patents, United States or
Commonwealth of Puerto Rico registered Trademarks and United States registered
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions and the Commonwealth of Puerto Rico, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed agreement
in the form hereof (or a short form hereof which form shall be reasonably
acceptable to the Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to registered United States
Patents (and Patents for which registration applications are pending),
registered United States or Commonwealth of Puerto Rico Trademarks (and
Trademarks for which registration applications are pending) and registered
United States Copyrights (and Copyrights for which registration applications are
pending) has been delivered to the Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder and the Puerto Rico Trademark Office Department pursuant to Article
11 of Act 169 of December 16, 2009, as applicable, to protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Agent (or in the case of filings with the Puerto Rico Trademark Office to
provide notice of the Agent’s previously perfected security interest), for the
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office, the
Puerto Rico Trademark Office and the United States Copyright Office, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
Patents, Trademarks and Copyrights (or registration or application for
registration thereof) acquired or developed after the Closing Date).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing,

 

-15-



--------------------------------------------------------------------------------

recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions and the Commonwealth of Puerto Rico pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 3.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a short form hereof) with the United States
Patent and Trademark Office, the Puerto Rico Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral other than Permitted
Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office, the
Puerto Rico Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $2,500,000 as of the Closing Date except as indicated on Schedule II.

(f) Except as set forth in the Perfection Certificate, as of the Closing Date,
all Accounts owned by the Pledgors have been originated by the Pledgors and all
Inventory owned by the Pledgors has been acquired by the Pledgors in the
ordinary course of business.

(g) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 of the Credit Agreement will be effective to create in favor of the
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
Lien on all of the applicable Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof (to the extent
feasible in the applicable jurisdiction), and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the New York UCC or its equivalent in other jurisdictions, the proceeds thereof
(to the extent feasible in the applicable jurisdiction), in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens.

 

-16-



--------------------------------------------------------------------------------

SECTION 3.03. Covenants.

(a) Each Pledgor agrees to comply with Section 5.10(f) of the Credit Agreement.
Each Pledgor agrees promptly to provide the Agent with certified organizational
documents reflecting any of the changes described in Section 5.10(f) of the
Credit Agreement. Each Pledgor agrees promptly to notify the Agent if any
material portion of the Article 9 Collateral owned or held by such Pledgor is
damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Agent, for the benefit of the Secured
Parties, in the Article 9 Collateral and the priority thereof against any Lien
that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement and the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Agent, with prompt notice thereof to the Pledgors, to supplement this
Agreement by supplementing Schedule IV or adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights, Patents,
Trademarks, Copyright Licenses, Patent Licenses or Trademark Licenses; provided
that any Pledgor shall have the right, exercisable within 90 days after it has
been notified by the Agent of the specific identification of such Collateral, to
advise the Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Collateral. Each
Pledgor agrees that it will use its commercially reasonable efforts to take such
action as shall be necessary in order that all representations and warranties
hereunder shall be true and correct with respect to such Collateral within 90
days after the date it has been notified by the Agent of the specific
identification of such Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Agent shall have the right to verify under reasonable procedures
the validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Agent shall have
the right to share any information it gains from such inspection or verification
with any Secured Party.

(e) At its option, the Agent may discharge any past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and that is not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the

 

-17-



--------------------------------------------------------------------------------

Credit Agreement or this Agreement, and each Pledgor jointly and severally
agrees to reimburse the Agent on demand for any reasonable payment made or any
reasonable expense incurred by the Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 3.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Agent or any Secured Party to cure or perform, any covenants
or other promises of any Pledgor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Agent or any Secured Party) shall remain
liable for the observance and performance of all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral and each Pledgor jointly and severally
agrees to indemnify and hold harmless the Agent and the Secured Parties from and
against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement. Notwithstanding the foregoing, if the Agent shall have
notified the Pledgors that an Event of Default under clause (b), (c), (h) or
(i) of Section 7.01 of the Credit Agreement shall have occurred and be
continuing, and during the continuance thereof, the Pledgors shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Article 9 Collateral
to the extent requested by the Agent (which notice may be given by telephone if
promptly confirmed in writing).

(h) None of the Pledgors will, without the Agent’s prior written consent (which
consent shall not be unreasonably withheld), grant any extension of the time of
payment of any Accounts included in the Article 9 Collateral, compromise,
compound or settle the same for less than the full amount thereof, release,
wholly or partly, any person liable for the payment thereof or allow any credit
or discount whatsoever thereon, other than extensions, credits, discounts,
compromises or settlements granted or made in the ordinary course of business
and consistent with prudent business practices, except as permitted by the
Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent) as such Pledgor’s true
and lawful agent (and attorney-in-fact) for the purpose, during the continuance
of an Event of Default, of making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Pledgor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Pledgor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by the Loan Documents or to pay any premium in whole or part relating thereto,
the Agent may, without waiving or releasing any obligation or liability of the
Pledgors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Agent reasonably deems advisable. All sums
disbursed by the Agent

 

-18-



--------------------------------------------------------------------------------

in connection with this Section 3.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Agent and shall be additional Secured Obligations
secured hereby.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Agent to enforce, for the
benefit of the Secured Parties, the Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time reasonably request.

(b) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000,
such Pledgor shall promptly notify the Agent thereof in a writing signed by such
Pledgor, including a summary description of such claim, and grant to the Agent
in writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Agent.

(c) Delivery of First Mortgages Notes. If any Pledgor shall at any time execute
a Mortgage with respect to any real estate located in Puerto Rico, it shall at
the time of the delivery of such Mortgage deliver to the Agent corresponding
mortgage notes secured by such Mortgage in form and substance reasonably
satisfactory to the Agent and Schedule V (or an update to Schedule V) listing
such mortgage notes and the principal amount thereof.

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent material to the
normal conduct of such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to the normal
conduct of such Pledgor’s business, (i) maintain such Trademark in full force
free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with

 

-19-



--------------------------------------------------------------------------------

notice of federal or foreign registration or claim of trademark or service mark
as required under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Pledgor shall notify the Agent promptly if it knows that any Patent,
Trademark or Copyright material to the normal conduct of such Pledgor’s business
may imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments, in the United States Patent and
Trademark Office, the Puerto Rico Trademark Office, United States Copyright
Office, any court or any similar office of any country, regarding such Pledgor’s
ownership of any such material Patent, Trademark or Copyright or its right to
register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) give notice to the Agent concurrently with the delivery of
financial statements pursuant to Section 5.04(a) of the Credit Agreement of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office or the Puerto Rico
Trademark Office and each registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the Puerto Rico Trademark Office, the
United States Copyright Office or any comparable office or agency in any other
country filed during the period since the last notice to the Agent pursuant to
this clause, and (ii) upon the reasonable request of the Agent, execute and
deliver any and all agreements, instruments, documents and papers as the Agent
may reasonably request to evidence the Agent’s security interest in such Patent,
Trademark or Copyright; provided that the provisions hereof shall automatically
apply to any thereto and any such Patent, Trademark or Copyright shall
automatically constitute Collateral as if such would have constituted Collateral
at the time of execution hereof and be subject to the Lien and security interest
created by this Agreement without further action by any party.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the Puerto Rico Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country with respect to maintaining
and pursuing each material application relating to any Patent, Trademark and/or
Copyright (and obtaining the relevant grant or registration) material to the
normal conduct of such Pledgor’s business and to maintain (i) each issued Patent
and (ii) the registrations of each Trademark and each Copyright that is material
to the normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

-20-



--------------------------------------------------------------------------------

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Agent and shall, if such Pledgor deems it necessary in its reasonable
business judgment, promptly sue and recover any and all damages, and take such
other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, at the request of
the Agent, each Pledgor shall use commercially reasonable efforts to obtain all
requisite consents or approvals from the licensor under each Copyright License,
Patent License or Trademark License to effect the assignment of all such
Pledgor’s right, title and interest thereunder to (in the Agent’s sole
discretion) the designee of the Agent or the Agent.

ARTICLE IV.

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Agent on demand, and it is agreed that the Agent shall have
the right to take any or all of the following actions at the same or different
times: (a) with respect to any Article 9 Collateral consisting of Intellectual
Property, on demand, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Pledgors to the Agent or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained), (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Pledgor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law, (c) foreclose any Mortgage without
first foreclosing the security interest herein created over the mortgage note
secured by such Mortgage and (d) instead of exercising the power of sale herein
conferred upon it, proceed by suits at law or in equity to foreclose the lien
granted by any of the Mortgages and sell the Mortgaged Property or any portion
thereof under one or more judgments or decrees of a court or courts of competent
jurisdiction. Without limiting the generality of the foregoing, each Pledgor
agrees that the Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the Agent
shall deem appropriate. The Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to

 

-21-



--------------------------------------------------------------------------------

persons who represent and agree that they are purchasing such security for their
own account, for investment, and not with a view to the distribution or sale
thereof. Upon consummation of any such sale of Collateral pursuant to this
Section 4.01 the Agent shall have the right to assign, transfer and deliver to
the purchaser or purchasers thereof the Collateral so sold. Each such purchaser
at any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Pledgor, and each Pledgor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Agent shall give the applicable Pledgors 10 days’ written notice (which each
Pledgor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the Agent’s intention
to make any sale of Collateral. At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine. The
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Agent until the sale price is paid by the purchaser or purchasers thereof, but
the Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in the
case of any such failure, such Collateral may be sold again upon notice given in
accordance with provisions above. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section 4.01, any Secured Party may
credit bid for or purchase for cash, free (to the extent permitted by law) from
any right of redemption, stay, valuation or appraisal on the part of any Pledgor
(all such rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Pledgor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Agent shall be free to carry out
such sale pursuant to such agreement and no Pledgor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Secured Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

 

-22-



--------------------------------------------------------------------------------

SECTION 4.02. Application of Proceeds. Subject to the terms of the First Lien
Intercreditor Agreement, the Agent shall promptly apply the proceeds, moneys or
balances of any collection or sale of Collateral, as well as any Collateral
consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Secured Obligations, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Agent hereunder or under any
other Loan Document on behalf of any Pledgor and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document and all fees owed to the Agent and
the Administrative Agent in their capacity as such pursuant to the Loan
Documents;

SECOND, if there exists any Defaulting Lender, to the L/C Issuer, in the amount
of the L/C Issuer’s Fronting Exposure;

THIRD, to the payment in full of the Secured Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
respective amounts of the Secured Obligations owed to them on the date of any
such distribution); and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Agent shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Agreement. If, despite
the provisions of this Agreement, any Secured Party shall receive any payment or
other recovery in excess of its portion of payments on account of the Secured
Obligations to which it is then entitled in accordance with this Agreement, such
Secured Party shall hold such payment or other recovery in trust for the benefit
of all Secured Parties hereunder for distribution in accordance with this
Section 4.02.

Upon any sale of Collateral by the Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Agent or such officer or be
answerable in any way for the misapplication thereof. Notwithstanding the
foregoing, (a) amounts received from the Borrower or any Guarantor that is not a
Qualified Eligible Contract Participant Guarantor shall not be applied to the
Secured Obligations that are Excluded Swap Obligations (it being understood,
that in the event that any amount is applied to Secured Obligations other than
Excluded Swap Obligations as a result of this clause (a), the Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
clause Second above from amounts received from Qualified Eligible Contract
Participant Guarantors to ensure, as nearly as possible, that the proportional
aggregate recoveries with respect to Secured Obligations described in clause
Third above by the holders of any Excluded Swap Obligations are the same as the
proportional aggregate recoveries with respect to other Secured Obligations
pursuant to clause Third above) and (b) Secured Obligations arising under Cash
Management Agreements shall be excluded from the application described above if
the Agent has not received written notice thereof, together with such supporting
documentation as the Agent may request,

 

-23-



--------------------------------------------------------------------------------

from the Cash Management Bank. Each Cash Management Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Agent pursuant to the terms of Article VIII of the Credit
Agreement for itself and its Affiliates as if a “Lender” party thereto.

SECTION 4.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Agent to exercise rights and remedies under this Agreement at such
time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Pledgor hereby grants to (in the Agent’s sole discretion) a
designee of the Agent or the Agent, for the benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof, the right to prosecute and maintain all
Intellectual Property and the right to sue for past infringement of the
Intellectual Property. The use of such license by the Agent may be exercised, at
the option of the Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Agent in accordance herewith shall be binding upon the
Pledgors notwithstanding any subsequent cure of an Event of Default.

SECTION 4.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Agent if the Agent were to attempt to dispose
of all or any part of the Pledged Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Pledged Collateral
could dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Agent in any attempt to dispose of all or part of the
Pledged Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Pledgor acknowledges and
agrees that in light of such restrictions and limitations, the Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws or, to
the extent applicable, Blue Sky or other state securities laws and (b) may
approach and negotiate with a single potential purchaser or a limited number of
potential purchasers (as determined by the Agent in its sole and absolute
discretion) to effect such sale. Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Agent shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Agent, in its sole
and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more purchasers were approached. The provisions of this
Section 4.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Agent sells.

 

-24-



--------------------------------------------------------------------------------

SECTION 4.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the Agent
desires to sell any of the Pledged Collateral at a public sale, it will, at any
time and from time to time, upon the written request of the Agent, use its
commercially reasonable efforts to take or to cause the issuer of such Pledged
Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Agent to permit the public sale of such Pledged Collateral. Each Pledgor
further agrees to indemnify, defend and hold harmless the Agent, each other
Secured Party, any underwriter and their respective officers, directors,
affiliates and controlling persons from and against all loss, liability,
expenses, costs of counsel (including reasonable fees and expenses to the Agent
of legal counsel), and claims (including the costs of investigation) that they
may incur insofar as such loss, liability, expense or claim arises out of or is
based upon any alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or in any notification or
offering circular, or arises out of or is based upon any alleged omission to
state a material fact required to be stated therein or necessary to make the
statements in any thereof not misleading, except insofar as the same may have
been caused by any untrue statement or omission based upon information furnished
in writing to such Pledgor or the issuer of such Pledged Collateral by the Agent
or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use its commercially
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the Blue Sky or other securities laws of such states as may be reasonably
requested by the Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 4.05. Each
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 4.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 4.05 may be specifically enforced.

ARTICLE V.

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Loan Party other than the Borrower shall be given to it in care of the
Borrower, with such notice to be given as provided in Section 9.01 of the Credit
Agreement.

SECTION 5.02. Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest, the security interest in the Pledged Collateral and all
obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all

 

-25-



--------------------------------------------------------------------------------

or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee, securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Secured Obligations or this Agreement (other than a defense of
payment or performance).

SECTION 5.03. Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law or regulation, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law or regulation that may be controlling and to be
limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law or regulation.
Each Pledgor and the Agent, for itself and on behalf of each Secured Party,
hereby confirms that it is the intention of all such persons that this Agreement
and the pledge and security interest in the Collateral granted under this
Agreement not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Agreement and the Security Interest and the security
interest in the Pledged Collateral granted hereunder. To effectuate the
foregoing intention, the Agent, for itself and on behalf of each Secured Party,
and the Pledgors hereby irrevocably agree that the Security Interest and the
security interest in the Pledged Collateral granted hereunder at any time shall
be limited to the maximum extent as will result in the Security Interest and the
security interest in the Pledged Collateral granted under this Agreement not
constituting a fraudulent transfer or conveyance.

SECTION 5.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Agent and a counterpart
hereof shall have been executed on behalf of the Agent, and thereafter shall be
binding upon such party and the Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released by the Agent with respect to any Loan Party
without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

SECTION 5.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns.

 

-26-



--------------------------------------------------------------------------------

SECTION 5.06. Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Agent shall be entitled to reimbursement
of its expenses incurred hereunder as provided in Section 9.05 of the Credit
Agreement.

(a) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify the Agent and
the other Indemnitees (as defined in Section 9.05 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements (including reasonable fees, disbursements and other
charges of outside counsel), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and other transactions contemplated hereby (including in
connection with the appointment of any successor Agent in accordance with the
applicable Loan Documents and in connection with any filings, registrations or
any other actions to be taken to reflect the security interest of such successor
Agent), (ii) any Loan or Letter of Credit or the use of proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, or to the Collateral, whether based on contract, tort, or
any other theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or any Pledgor;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (1) the gross negligence or willful misconduct of
such Indemnitee (for purpose of this proviso only, each of the Agent, each
Additional Agent, and any Secured Party shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee) or (2) any material breach of any Loan
Document by such Indemnitee.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 5.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Agent or any other Secured Party. All amounts due
under this Section 5.06 shall be payable on written demand therefor.

SECTION 5.07. Agent Appointed Attorney-in-Fact. Each Pledgor hereby appoints the
Agent the attorney-in-fact of such Pledgor for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, the

 

-27-



--------------------------------------------------------------------------------

Agent shall have the right, upon the occurrence and during the continuance of an
Event of Default, with full power of substitution either in the Agent’s name or
in the name of such Pledgor, (a) to receive, endorse, assign or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof, (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral; (c) to ask for, demand, sue for, collect, receive and
give acquittance for any and all moneys due or to become due under and by virtue
of any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to the Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Agent and
the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Pledgor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

SECTION 5.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. NOTWITHSTANDING THE ABOVE, EACH
OF THE PLEDGORS AGREES THAT IN THE EVENT THAT A COURT OF COMPETENT JURISDICTION
DETERMINES THAT THE COMMERCIAL TRANSACTIONS ACT GOVERNS THE ATTACHMENT,
CONSTITUTION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE SECURITY INTEREST
GRANTED TO THE AGENT, THEN THE LAWS OF THE STATE OF NEW YORK SHALL SUPPLEMENT
THE LAWS OF THE COMMONWEALTH OF PUERTO RICO CONCERNING THE ATTACHMENT,
CONSTITUTION, PERFECTION, PRIORITY AND ENFORCEMENT OF SUCH PROPERTY OF A TYPE
THAT IS OUTSIDE THE SCOPE OF CHAPTER 9 OF THE COMMERCIAL TRANSACTIONS ACT BUT
WHICH IS DEEMED COLLATERAL UNDER THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING,
IT IS THE INTENT OF THE PARTIES HERETO THAT THE TERMS OF THIS AGREEMENT SHALL BE
GOVERNED BY AND THAT THE AGREEMENT SHALL APPLY THE LAWS OF THE STATE OF NEW YORK
WITH RESPECT TO THE ATTACHMENT OF THE SECURITY INTEREST GRANTED HEREUNDER.

 

-28-



--------------------------------------------------------------------------------

SECTION 5.09. Waivers; Amendment.

(a) No failure or delay by the Agent, any L/C Issuer, any Lender or any other
Secured Party in exercising any right, power or remedy hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Agent, any L/C Issuer, the
Lenders or any other Secured Party hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 5.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan, or the issuance of a Letter of Credit shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the Agent,
any Lender, any L/C Issuer or any other Secured Party may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof or of any other Security
Document may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

-29-



--------------------------------------------------------------------------------

SECTION 5.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 5.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 5.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.14. Jurisdiction; Consent to Service of Process.

(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City in the
Borough of Manhattan, and any appellate court from any thereof (collectively,
“New York Courts”), in any action or proceeding arising out of or relating to
this Agreement or any other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Loan Parties agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts
(it being acknowledged and agreed by the Loan Parties that any other forum would
be inconvenient and inappropriate in view of the fact that more of the Lenders
who would be affected by any such action or proceeding have contacts with the
State of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such Loan
Party from asserting or seeking the same in the New York Courts.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York Court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

-30-



--------------------------------------------------------------------------------

SECTION 5.15. Termination or Release.

(a) This Agreement, the pledges made herein, the Security Interest and all other
security interests granted hereby, and all other Security Documents securing the
Secured Obligations (including without limitation foreign security documents),
shall automatically terminate and/or be released all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the applicable Pledgors, as of the date when all the
Loan Document Obligations (other than contingent indemnification obligations and
expense reimbursement claims to the extent no claim thereof has been made) have
been paid in full, all Commitments have been terminated and all Letters of
Credit under the Credit Agreement have been terminated or expired (excluding
such Letters of Credit that have been cash collateralized or backstopped on
terms and pursuant to arrangements satisfactory to the L/C Issuer).

(b) A Subsidiary Party shall be automatically released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released as set forth in Section 9.18 of the Credit
Agreement.

(c) The security interests in the Collateral of any Pledgor shall be
automatically released as set forth in Section 9.18 of the Credit Agreement.

(d) Upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released, all without delivery of any instrument or performance of any act by
any party.

(e) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5.15 or any subordination pursuant to Section 8.12 of
the Credit Agreement, the Agent shall execute and deliver to any Pledgor, at
such Pledgor’s expense, all documents that such Pledgor shall reasonably request
to evidence such termination, release, or subordination (including, without
limitation, UCC termination statements), and, if applicable, will duly assign
and transfer to such Pledgor, such of the Pledged Collateral that may be in the
possession of the Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement. Any execution and delivery of documents
pursuant to this Section 5.15 shall be without recourse to or warranty by the
Agent or any other Secured Party and subject to the Agent’s receipt, upon
request, of a certification by the Borrower and applicable Pledgor stating that
such transaction and release are in compliance with the Credit Agreement and the
other Loan Documents and as to such other matters as the Agent may reasonably
request.

SECTION 5.16. Additional Subsidiaries. Upon execution and delivery by the Agent
and any Subsidiary that is required to become a party hereto by Section 5.10 of
the Credit Agreement of an instrument in the form of Exhibit I hereto, with such
changes as are reasonably agreed by the Borrower and the Agent to reflect the
Agreed Security Principles or provisions of applicable law, such Subsidiary
shall become a Subsidiary Party hereunder with the same force and effect as if
originally named as a Subsidiary Party herein. The execution and delivery of any
such instrument shall not require the consent of any other Loan Party. The
rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

 

-31-



--------------------------------------------------------------------------------

SECTION 5.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Administrative Agent and each L/C Issuer is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, the Administrative Agent or such L/C Issuer to or
for the credit or the account of any party to this Agreement against any and all
of the obligations of such party now or hereafter existing under this Agreement
owed to such Lender, the Administrative Agent or such L/C Issuer, irrespective
of whether or not such Lender, the Administrative Agent or such L/C Issuer shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender, the Administrative Agent and L/C Issuer
under this Section 5.17 are in addition to other rights and remedies (including
other rights of set-off) that such Lender, the Administrative Agent and such L/C
Issuer may have.

SECTION 5.18. Subject to Intercreditor Agreement. Notwithstanding anything
herein to the contrary, from and after the execution and delivery of the First
Lien Intercreditor Agreement, (i) the liens and security interests granted to
the Agent pursuant to this Agreement will be subject to such First Lien
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Agent hereunder will be subject to the limitations and provisions of such First
Lien Intercreditor Agreement. In the event of any conflict between the terms of
such First Lien Intercreditor Agreement and the terms of this Agreement, the
terms of such First Lien Intercreditor Agreement shall govern.

SECTION 5.19. Other First Lien Obligations. On or after the date hereof Holdings
and/or the Borrower may from time to time designate obligations in respect of
Indebtedness expressly permitted by the Credit Agreement to be secured on a pari
passu basis with the Secured Obligations as Other First Lien Obligations (as
such term is defined in the First Lien Intercreditor Agreement) by delivering to
the Agent (a) a certificate signed by a Responsible Officer of Holdings and/or
the Borrower (i) identifying the obligations so designated and the initial
aggregate principal amount or face amount thereof, (ii) stating that such
obligations are designated as Other First Lien Obligations for purposes of the
First Lien Intercreditor Agreement, (iii) representing that such designation of
such obligations as Other First Lien Obligations complies with the terms of the
Credit Agreement and (iv) specifying the name and address of the Authorized
Representative for such obligations and (b) a fully executed First Lien
Intercreditor Agreement or a joinder to the First Lien Intercreditor Agreement
(in the form specified in the First Lien Intercreditor Agreement).

SECTION 5.20. EVERTEC Costa Rica, S.A. Notwithstanding anything to the contrary
contained in this Agreement, no representation or covenant is made herein or in
the Credit Agreement with respect to assets of EVERTEC Costa Rica, S.A. (other
than Equity Interests or Pledged Securities with respect to Equity Interests now
or in the future held by EVERTEC Costa Rica, S.A. (including Equity Interests in
ATH Panama, S.A.) and Collateral described in clauses (c), (d) and (e) of
Section 2.01 in respect of such Equity Interests, other than (i) any Equity
Interests that are pledged pursuant to a separate pledge agreement in favor of
the

 

-32-



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties and (ii) any other assets excluded
from Pledged Collateral pursuant to Section 2.01) as a result of EVERTEC Costa
Rica, S.A. entering into this Agreement.

[Signature Pages Follow]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EVERTEC INTERMEDIATE HOLDINGS, LLC

By:  

/s/ Luisa Wert Serrano

Name:   Luisa Wert Serrano Title:   Secretary

ACKNOWLEDGMENT

STATE OF Commonwealth of Puerto Rico

COUNTY OF San Juan, Puerto Rico

I, Shannah Urbauer Santiago, a Notary Public for said County and State, do
hereby certify that Luisa Wert Serrano, personally appeared before me this day
and stated that she is Secretary of Board of Directors of EVERTEC Intermediate
Holdings, LLC and acknowledged, on behalf of EVERTEC Intermediate Holdings, LLC
the due execution of the foregoing instrument.

Witness my hand and official seal, this 16th day of April, 2013.

Affidavit No. 1,461

 

/s/ Shannah Urbauer Santiago

Notary Public

 

My commission expires:

 

indefinite

 

-34-



--------------------------------------------------------------------------------

EVERTEC GROUP, LLC

By:  

/s/ Luisa Wert Serrano

Name:   Luisa Wert Serrano Title:   Secretary

ACKNOWLEDGMENT

STATE OF Commonwealth of Puerto Rico

COUNTY OF San Juan, Puerto Rico

I, Shannah Urbauer Santiago, a Notary Public for said County and State, do
hereby certify that Luisa Wert Serrano, personally appeared before me this day
and stated that she is Secretary of Board of Directors of EVERTEC Group, LLC and
acknowledged, on behalf of EVERTEC Group, LLC the due execution of the foregoing
instrument.

Witness my hand and official seal, this 16th day of April, 2013.

Affidavit No. 1,459

 

/s/ Shannah Urbauer Santiago

Notary Public

 

My commission expires:

 

indefinite

 

-35-



--------------------------------------------------------------------------------

EVERTEC FINANCE CORP.

By:  

/s/ Luisa Wert Serrano

Name:   Luisa Wert Serrano Title:   Secretary

ACKNOWLEDGMENT

STATE OF Commonwealth of Puerto Rico

COUNTY OF San Juan, Puerto Rico

I, Shannah Urbauer Santiago, a Notary Public for said County and State, do
hereby certify that Luisa Wert Serrano, personally appeared before me this day
and stated that she is Secretary of Board of Directors of EVERTEC Finance Corp.
and acknowledged, on behalf of EVERTEC Finance Corp. the due execution of the
foregoing instrument.

Witness my hand and official seal, this 16th day of April, 2013.

Affidavit No. 1,460

 

/s/ Shannah Urbauer Santiago

Notary Public

 

My commission expires:

 

indefinite

 

-36-



--------------------------------------------------------------------------------

EVERTEC COSTA RICA, S.A.

By:

 

/s/ Luisa Wert Serrano

Name:

  Luisa Wert Serrano

Title:

  Secretary

ACKNOWLEDGMENT

STATE OF Commonwealth of Puerto Rico

COUNTY OF San Juan, Puerto Rico

I, Shannah Urbauer Santiago, a Notary Public for said County and State, do
hereby certify that Luisa Wert Serrano, personally appeared before me this day
and stated that she is Secretary of Board of Directors of EVERTEC COSTA RICA,
S.A. and acknowledged, on behalf of EVERTEC COSTA RICA, S.A. the due execution
of the foregoing instrument.

Witness my hand and official seal, this 16th day of April, 2013.

Affidavit No. 1,462

 

/s/ Shannah Urbauer Santiago

Notary Public

 

My commission expires:

 

indefinite

 

-37-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President

ACKNOWLEDGMENT

 

STATE OF

 

New York

COUNTY OF

 

New York

I, Margarita Torres, a Notary Public for said County and State, do hereby
certify that Ann B. Kerns personally appeared before me this day and stated that
(s)he is Vice President of                      and acknowledged, on behalf of
                     the due execution of the foregoing instrument.

Witness my hand and official seal, this 15th day of April 2013.

 

Margarita Torres

Notary Public

 

My commission expires:

 

May 1, 2014

 

-38-



--------------------------------------------------------------------------------

Schedule I

to the Collateral Agreement

Subsidiary Parties 1

 

Legal Name

  

Type Of Entity

  

State of Formation

EVERTEC, LLC    Limited Liability Company    Puerto Rico EVERTEC Finance Corp.
   Corporation    Puerto Rico EVERTEC Costa Rica, S.A.   

Corporation

(sociedad anónima)

   Costa Rica

 

1  Update and confirm.



--------------------------------------------------------------------------------

Schedule II

to the Collateral Agreement

Commercial Tort Claims2

None.

 

2  Confirm.



--------------------------------------------------------------------------------

Schedule III

to the Collateral Agreement

Pledged Stock; Debt Securities3

a) Pledged Equity Interests

b) Pledged Debt Securities

Global Intercompany Note

 

3  Confirm.



--------------------------------------------------------------------------------

Schedule IV

to the Collateral Agreement

Intellectual Property4

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

None.

Applications:

 

Title

   Record Owner    Patent/App.
No.    Filing
Date Apparatus and Method for Managing Bank Account Services, Advertisement
Delivery and Reward Points    EVERTEC,
Inc.    12/471613    5/26/2010

TRADEMARKS:

UNITED STATES:

 

Mark

   Record Owner    Reg./App.
No.    Filing
Date    Registration Date

ATH A TODA HORA & Design

   EVERTEC, Inc.    1790661    3/20/1992    8/31/1993

ATH Pop

   EVERTEC, Inc.    2475459    8/7/2001   

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    2310619    4/20/1998    1/25/2000

ATH

   EVERTEC, Inc.    2372878    9/13/1999    8/1/2000

EVERTEC & Design

   EVERTEC, Inc.    3161609    3/4/2004    4/11/2006

EVERTEC

   EVERTEC, Inc.    3078547    3/4/2004    4/11/2006

EVERPAY

   EVERTEC, Inc.    3270245    2/10/2006    7/24/2007

TRANSACTA

   EVERTEC, Inc.    77048417    11/21/2006    N/A

ZIV

   EVERTEC, Inc.    77963035    3/19/2010    N/A

TICKETPOP

   EVERTEC, Inc.    2962409    02/06/2004    06/14/2005

 

4  To be updated. Has record ownership been updated to reflect EVETEC Group,
LLC?



--------------------------------------------------------------------------------

Aruba

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    18518    2/27/1997    5/19/1997

Barbados

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    81/7892    2/21/1997    10/12/1998

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    81/14202    4/6/1999    11/10/2000

Belize

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH A TODA HORA & Logo

   EVERTEC, Inc.    4744.07    7/16/2007    7/16/2007

Costa Rica

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH A TODA HORA

   EVERTEC, Inc.    99078    1/22/1997    1/22/1997

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    119201    10/20/1998    3/23/2000

CAJERO ATH & Design

   EVERTEC, Inc.    99079    1/22/1997    1/22/1997

EVERTEC

   EVERTEC, Inc.    185569    10/2/2008    2/2/2009

EVERTEC & Design

   EVERTEC, Inc.    186021    10/2/2008    2/6/2009

EVERTEC & Design

   EVERTEC, Inc.    185916    10/2/2008    2/5/2009

EVERTEC & Design

   EVERTEC, Inc.    185915    10/2/2008    2/5/2009

TRANSERVER & Design

   EVERTEC, Inc.    135368    12/11/2001    10/1/2002

TRANSERVER & Design

   EVERTEC, Inc.    134462    10/24/2001    8/16/2002

TRANSACTION & Design

   EVERTEC, Inc.    135351    12/11/2001    10/1/2002

Dominican Republic

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH A TODA HORA & Design

   EVERTEC, Inc.    84475    6/3/1998    6/15/1996

INTERNATIONAL ATH A TODA HORA

   EVERTEC, Inc.    84473    9/18/1998    6/15/1996

ATH DOMINICANA A TODA HORA DOMINICANA

   EVERTEC, Inc.    64461    9/15/1995    9/15/1995

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    101908    10/20/1998    1/15/1999

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    101928    10/20/1998    1/15/1999

CAJERO ATH & Design

   EVERTEC, Inc.    84476    6/3/1998    6/15/1996

EVERTEC

   EVERTEC, Inc.    161704    5/4/2007    7/16/2007

EVERTEC

   EVERTEC, Inc.    161703    5/4/2007    7/16/2007

EVERTEC

   EVERTEC, Inc.    161702    5/4/2007    7/16/2007

EVERTEC

   EVERTEC, Inc.    161815    5/4/2007    7/16/2007

 

-2-



--------------------------------------------------------------------------------

El Salvador

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH Logo

   EVERTEC, Inc.    00237    3/25/1998    2/27/2002

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    00043    10/5/1998    2/7/2002

EVERTEC

   EVERTEC, Inc.    154    11/3/2004    4/28/2005

ATH & Design

   EVERTEC, Inc.    9    05/18/2004    11/16/2004

EVERTEC & Design

   EVERTEC, Inc.    00151    11/03/2004    4/28/2005

EVERTEC & Design

   EVERTEC, Inc.    00149    11/03/2004    4/28/2005

EVERTEC & Design

   EVERTEC, Inc.    0153    11/03/2004    4/28/2005

EVERTEC

   EVERTEC, Inc.    5    05/18/2004    3/1/2005

EVERTEC

   EVERTEC, Inc.    179-36    05/18/2004    4/11/2005

EVERTEC & Design

   EVERTEC, Inc.    00154    11/03/2004    4/28/2005

ATH

   EVERTEC, Inc.    29    9/3/2008    3/11/2009

France

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH Logo

   EVERTEC, Inc.    98-712312    1/9/1998    1/9/1998

Guatemala

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    152999    2/22/2007    11/7/2007

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    110218    7/6/1999    5/3/2001

EVERTEC & Logo

   EVERTEC, Inc.    139589    11/24/2004    12/6/2005

EVERTEC & Logo

   EVERTEC, Inc.    139536    11/24/2004    12/6/2005

EVERTEC & Logo

   EVERTEC, Inc.    136839    11/24/2004    7/26/2005

ATH

   EVERTEC, Inc.    014607    4/24/2008    1/26/2009

Honduras

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    5794    2/21/1997    2/14/2000

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    5688    9/25/1999    12/20/1999

EVERTEC

   EVERTEC, Inc.    11069    11/18/2004    12/15/2005

EVERTEC & Design

   EVERTEC, Inc.    10653    11/18/2004    6/8/2005

 

-3-



--------------------------------------------------------------------------------

Jamaica

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH Logo

   EVERTEC, Inc.    32071    1/21/1998    1/21/1998

ATH A TODA HORA & Logo

   EVERTEC, Inc.    48810    6/16/2006    6/16/2006

ENVIA ATH & Logo

   EVERTEC, Inc.    49566    11/29/2006    8/16/2007

Mexico

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    621042    8/19/1997    8/19/1997

EVERTEC

   EVERTEC, Inc.    1091516    4/17/2008    3/24/2009

EVERTEC

   EVERTEC, Inc.    1058320    4/17/2008    8/29/2008

EVERTEC

   EVERTEC, Inc.    1039443    4/17/2008    5/14/2008

EVERTEC

   EVERTEC, Inc.    927564    4/17/2008    N/A

Netherlands

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH Logo

   EVERTEC, Inc.    02281    3/3/1998    4/6/1998

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    02314    3/18/1999    4/20/1999

Nicaragua

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    39124    05/12/1977    10/23/1998

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    42349CC    10/9/1998    10/4/1999

Panama

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    86158    3/5/1997    3/5/1997

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    99806    4/6/1999    4/6/1999

EVERTEC

   EVERTEC, Inc.    162593 01    6/26/2007    6/26/2007

EVERTEC & Design

   EVERTEC, Inc.    162590 01    6/26/2007    6/26/2007

EVERTEC

   EVERTEC, Inc.    162587 01    6/26/2007    6/26/2007

EVERTEC & Design

   EVERTEC, Inc.    162588 01    6/26/2007    6/26/2007

EVERTEC

   EVERTEC, Inc.    162586 01    6/26/2007    6/26/2007

EVERTEC & Design

   EVERTEC, Inc.    162592 01    6/26/2007    6/26/2007

EVERTEC

   EVERTEC, Inc.    162585 01    6/26/2007    6/26/2007

EVERTEC & Design

   EVERTEC, Inc.    162591 01    6/26/2007    6/26/2007

 

-4-



--------------------------------------------------------------------------------

Trinidad

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH A TODA HORA

   EVERTEC, Inc.    B-27963    3/18/1998    1/29/1998

Venezuela

 

Mark

   Record Owner    Reg./App.
No.    Filing Date    Registration Date

ATH

   EVERTEC, Inc.    S009660    2/27/1997    4/20/1999

ENVIA ATH A TODA HORA & Design

   EVERTEC, Inc.    98-18565    10/8/1998    N/A

EVERTEC

   EVERTEC, Inc.    S031886    6/02/2004    6/19/2006

EVERTEC

   EVERTEC, Inc.    05-018325    6/02/2004    N/A

EVERTEC

   EVERTEC, Inc.    05-018324    6/02/2004    N/A

B-TRANS

   EVERTEC, Inc.    P284932    6/06/2006    12/17/2007

B-TRANS Logo

   EVERTEC, Inc.    P282578    6/06/2006    12/17/2007

EVERTEC

   EVERTEC, Inc.    05-018322    6/02/2004    N/A

B-TRANS Logo

   EVERTEC, Inc.    S036572    6/06/2006    12/17/2007

B-TRANS

   EVERTEC, Inc.    S037504    6/06/2006    4/21/2008

Material Unregistered Trademarks

 

SCANDATA Puerto Rico an EVERTEC company Procesado por EVERTEC EVERTEC certified
partner EVERTEC Engineering business solutions EVERPay web EVERPay kiosk EVERTEC
Tax Processing by EVERTEC BTrans Procesado por EVERTEC EVERTEC Cash Services
online cash ordering & deposit EVERTEC Service Desk CLIENT CONTACT & SUPPORT
CENTER EVERTEC HR Solutions EVERTEC Enterprise Integration Services EVERTEC
Business Continuity

 

-5-



--------------------------------------------------------------------------------

EVERTERC Project EVERTEC BLC EVERTEC ITSM EVERTEC PPMO EVERTEC Banking Services
Solutions (EBSS) EVERBuddy EVERBand

Centro de Formaciones EVERGaláctico

eService Processed by EVERTEC

ePassword Processed by EVERTEC

EVERTEC SDPM Qualit-E Cuando vives la eficiencia,...la confiabilidad es el
resultado. Work@Home EVERTEC Nuestra Gente EVERDevelopment EVERCare News Ways of
Learning Generation TEC Estelaris Programa de Reconocimiento EVERNauta del Mes
Piloto del Mes Orion Brigada del Año Rango Alpha Rango Omega

EVERTEC WFM Workforce Management

eLearning by EVERTEC

Eshop EVERTEC IAM SISCard EVERSphere su enlace a un mundo de información
EVERSOURCE su enlace a un mundo de información EVERTEC BRC Business Recovery
Center EVERTEC Communications & Marketing Embossing by EVERTEC StampTec

 

-6-



--------------------------------------------------------------------------------

TransActions Issuer FleetWay Processed by EVERTEC Version 5.0 ATH News Muévete
al Efecto 5.0

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

Title

   Record Owner    Reg. No.    Registration
Date

Payroll enrollment Web application

   EVERTEC, Inc.    TXu001273231    11/2/2005

Sistema integral para el manejo de procesos y documentos

   EVERTEC, Inc.    TXu001300046    10/21/2005

 

-7-



--------------------------------------------------------------------------------

Schedule V

to the Collateral Agreement

Instruments



--------------------------------------------------------------------------------

Exhibit I

to the Collateral Agreement

SUPPLEMENT NO.              dated as of                      (this
“Supplement”), to the Collateral Agreement dated as of April 17, 2013 (as
heretofore amended and/or supplemented, the “Collateral Agreement”), among
EVERTEC INTERMEDIATE HOLDINGS, LLC (formerly known as CARIB HOLDINGS, LLC), a
Puerto Rico limited liability company (“Holdings”), EVERTEC GROUP, LLC (formerly
known as EVERTEC, LLC), a Puerto Rico limited liability company (“Borrower”),
each Subsidiary Party party thereto and JPMORGAN CHASE BANK, N.A., as Collateral
Agent (in such capacity, the “Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Credit Agreement dated as of April 17, 2013 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the Lenders party thereto
from time to time, the Agent and the other parties named therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.

C. The Pledgors have entered into the Collateral Agreement in order to induce
the Lenders to make Loans and each L/C Issuer to issue Letters of Credit.
Section 5.16 of the Collateral Agreement provides that additional Subsidiaries
may become Subsidiary Parties under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Subsidiary Party under
the Collateral Agreement in order to induce the Lenders to make additional Loans
and each L/C Issuer to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to the Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and Lien
on all the New Subsidiary’s right, title and interest in and to the Collateral
(as defined in the Collateral Agreement) of the New Subsidiary. Each reference
to a “Subsidiary Party” or a “Pledgor” in the Collateral Agreement shall be
deemed to include the New Subsidiary. The Collateral Agreement is hereby
incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all the Pledged
Stock and Pledged Debt Securities of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all Intellectual
Property constituting United States or Puerto Rico registered Trademarks,
Patents and Copyrights, (c) set forth on Schedule III attached hereto is a true
and correct schedule of all Commercial Tort Claims in excess of $1,250,000 and
(d) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary, its jurisdiction of formation and organizational ID number.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the Agent.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Collateral Agreement as of the day and year first above
written.

 

[Name of New Subsidiary] By:  

 

Name:   Title:   Legal Name: Jurisdiction of Formation:

ACKNOWLEDGMENT

STATE OF                     

COUNTY OF                     

I,                             , a Notary Public for said County and State, do
hereby certify that                      personally appeared before me this day
and stated that (s)he is                      of                             
and acknowledged, on behalf of                              the due execution of
the foregoing instrument.

Witness my hand and official seal, this      day of             , 20    .

 

 

Notary Public

My commission expires:

 

                                                     

 

-3-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent, By:  

 

Name:   Title:  

 

-4-



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Collateral Agreement

Pledged Collateral of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer

Certificate

 

Registered Owner

 

Number and Class of

Equity Interests

 

Percentage of

Equity Interests

                                   

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

                                   

OTHER PROPERTY



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Collateral Agreement

Intellectual Property of the New Subsidiary



--------------------------------------------------------------------------------

Exhibit II

to the Collateral Agreement

Form of Perfection Certificate

See Attached



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

April 17, 2013

Reference is hereby made to (i) that certain Collateral Agreement dated as of
the date hereof (the “Security Agreement”), between EVERTEC Group, LLC, a Puerto
Rico limited liability company (the “Borrower”), EVERTEC Intermediate Holdings,
LLC (“Holdings”), each subsidiary of the Borrower party thereto (each, a
“Subsidiary”) and JPMorgan Chase Bank, N.A., as Collateral Agent (as hereinafter
defined) and (ii) that certain Credit Agreement dated as of the date hereof (the
“Credit Agreement”) among Holdings, the Borrower, certain other parties thereto
and JPMorgan Chase Bank, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement.

As used herein, the term “Companies” means Holdings, the Borrower, each of the
other Loan Parties and, solely for the purposes of numbered paragraph 4 below,
each other Subsidiary of the Borrower.

The undersigned hereby certify to the Collateral Agent as follows (in each case
after giving effect to the Transactions):

ARTICLE VI. Names.

SECTION 6.01. The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number, if any, of
each Company and the jurisdiction of formation of each Company.

SECTION 6.02. Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.

SECTION 6.03. Set forth in Schedule 1(c) is a list of all other names used by
each Company, or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time between September 30, 2010 and the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

ARTICLE VII. Current Locations. The chief executive office (or similar office),
if any, of each Company is located at the address set forth in Schedule 2
hereto.

 

-2-



--------------------------------------------------------------------------------

ARTICLE VIII.Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 3 attached hereto, all
of the Collateral acquired has been originated by each Company in the ordinary
course of business or consists of goods which have been acquired by such Company
in the ordinary course of business from a person in the business of selling
goods of that kind.

ARTICLE IX.File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports (to the extent appropriate in the
applicable jurisdiction) from (A) the Uniform Commercial Code filing offices (or
similar office) in each jurisdiction identified in Section 1(a) and (B) each
other jurisdiction which the Collateral Agent has deemed necessary to conduct
searches. A true copy of each financing statement (or similar filing), including
judgment and tax liens, bankruptcy and pending lawsuits or other filing
identified in such file search reports (to the extent appropriate in the
applicable jurisdiction) has been delivered to the Collateral Agent.

ARTICLE X.UCC Filings. The financing statements (or similar filing) (duly
authorized by each Company constituting the debtor therein), which will be filed
by each Company organized in Puerto Rico at or about the Closing Date and
including the indications of the collateral (to the extent appropriate in the
applicable jurisdiction), attached as Schedule 5 relating to the Security
Agreement or the applicable Mortgage, are in the appropriate forms for filing in
the filing offices in the jurisdictions identified in Schedule 6 hereof.

ARTICLE XI.Schedule of Filings. Attached hereto as Schedule 6 is a schedule of
(i) the appropriate filing offices for the financing statements (or similar
filing) attached hereto as Schedule 5 and (ii) the appropriate filing offices
for the filings described in Schedule 11(d) and (iii) any other actions required
to create, preserve, protect and perfect the security interests in the Pledged
Collateral (as defined in the Security Agreement) granted to the Collateral
Agent pursuant to the Collateral Documents. No other filings or actions are
required to create, preserve, protect and perfect the security interests in the
Pledged Collateral granted to the Collateral Agent pursuant to the Collateral
Documents.

ARTICLE XII.Real Property. (a) Attached hereto as Schedule 7(a) is a list of all
(i) real property owned in fee by each Company that has an individual fair
market value (as determined by Borrower in good faith) of at least $5.0 million
(indicating each such property that is “Mortgaged Property”) as of the Closing
Date; provided the Mortgaged Property set forth on Schedule 7(a) constitutes at
least 85% of all real property owned in fee as of the date hereof, (ii) filing
offices for mortgages and fixture filings relating to the Mortgaged Property as
of the Closing Date, (iii) common names, addresses and uses of each Mortgaged
Property (stating improvements located thereon) and (iv) other information
relating thereto required by such Schedule. Except as described on Schedule 7(b)
attached hereto: (i) no Company has entered into any leases, subleases,
tenancies, franchise agreements, licenses or other occupancy arrangements as
owner, lessor, sublessor, licensor, franchisor or grantor with respect to any of
the real property described on Schedule 7(a) and (ii) no Company has any Leases
which require the consent of the landlord, tenant or other party thereto to the
Transactions in respect of which the failure to obtain such consent could
reasonably be expected to have a Material Adverse Effect.

 

-3-



--------------------------------------------------------------------------------

ARTICLE XIII.Termination Statements. Attached hereto as Schedule 8(a) are the
duly authorized termination statements (or similar filings) which will be filed
by each Company organized in Puerto Rico at or about the Closing Date in the
appropriate form for filing in the filing offices identified in Schedule 8(b)
hereto. Attached hereto as Schedule 8(b) hereto is a schedule of the termination
statements (or similar filings) to be filed after the Closing Date.

ARTICLE XIV.Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 9(a) is a true and correct list in all material respects of each of all
of the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company and its
Subsidiaries (other than the Equity Interests of Holdings) and the record and
beneficial owners of such stock, partnership interests, membership interests or
other equity interests. Also set forth on Schedule 9(b) is each equity
investment of each Company that represents 50% or less of the equity of the
entity in which such investment was made.

ARTICLE XV.Instruments and Tangible Chattel Paper. Attached hereto as Schedule
10 is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness in each case
in excess of $2.5 million on an individual basis and $5.0 million in the
aggregate held by each Company as of the date hereof, including all intercompany
notes between or among any two or more Companies or any of their Subsidiaries.

ARTICLE XVI.Intellectual Property.

SECTION 16.01. Attached hereto as Schedule 11(a) is a schedule setting forth all
of each Company’s Patents and Trademarks (each as defined in the Security
Agreement) applied for or registered with the United States Patent and Trademark
Office or the Trademark Division of the Puerto Rico State Department, and all
other registered Patents and Trademarks, including the name of the registered
owner or applicant and the registration number, as applicable, of each Patent
and Trademark owned by each Company. Attached hereto as Schedule 11(b) is a
schedule setting forth all of each Company’s registered Copyrights (as defined
in the Security Agreement), including the name of the registered owner and the
registration number of each Copyright (to the extent appropriate in the
applicable jurisdiction) owned by each Company. Attached hereto as Schedule
11(c) is a schedule setting forth all material Patent Licenses, Trademark
Licenses and Copyright Licenses, whether or not recorded with the United States
Patent and Trademark Office, the Trademark Division of the Puerto Rico State
Department or United States Copyright Office, as applicable, including, but not
limited to, the relevant signatory parties to each license along with the date
of execution thereof and, if applicable, a recordation number or other such
evidence of recordation.

SECTION 16.02. Attached hereto as Schedule 11(d) in proper form for filing with
the United States Patent and Trademark Office, the Trademark Division of the
Puerto Rico State Department and United States Copyright Office are the filings
(together with the filings attached hereto as Schedule 5) necessary to preserve,
protect and perfect the security interests in the United States and Puerto Rican
Trademarks, Trademark Licenses, Patents, Patent Licenses, Copyrights and
Copyright Licenses set forth on Schedule 11(a), Schedule 11(b) and Schedule
11(c), including duly signed copies of each of the Patent Security Agreement,
Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

 

-4-



--------------------------------------------------------------------------------

ARTICLE XVII.Commercial Tort Claims. Attached hereto as Schedule 12 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in excess of $2.5 million on an individual basis and $5.0 million in
the aggregate held by each Company, including a brief description thereof.

ARTICLE XVIII.Letter-of-Credit Rights. Attached hereto as Schedule 13 is a true
and correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder.

ARTICLE XIX.Insurance. Attached hereto as Schedule 14 is a true and correct list
of all insurance policies of the Companies.

[The remainder of this page has been intentionally left blank.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the day first written above.

 

EVERTEC GROUP, LLC By:  

 

Name:  

 

Title:  

 

EVERTEC INTERMEDIATE HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered

Organization

(Yes/No)

 

Organizational

Number

 

Federal Taxpayer

Identification

Number

 

Jurisdiction

EVERTEC Intermediate Holdings, LLC

  Limited Liability Company   Yes   197,912   66-0749431   Puerto Rico

EVERTEC Group, LLC

  Limited Liability Company   Yes   71,605   66-0449729   Puerto Rico

EVERTEC Finance Corp.

  Corporation   Yes   206,133   66-0783614   Puerto Rico

EVERTEC Costa Rica, S.A.

 

Corporation

(sociedad anónima)

 

Yes

Public Registry – Commerce Section

  3-101-190914   N/A   Republic of Costa Rica

Tarjetas Inteligentes Internacionales, S.A.

 

Corporation

(sociedad anónima)

 

Yes

Public Registry – Commerce Section

  3-101-184412   N/A   Republic of Costa Rica



--------------------------------------------------------------------------------

Legal Name

 

Type of Entity

 

Registered
Organization

(Yes/No)

 

Organizational

Number

 

Federal Taxpayer

Identification

Number

 

Jurisdiction

EVERTEC Panamá, S.A.

 

Corporation

(sociedad anónima)

 

Yes

Public Registry

Ministry of Commerce and Industry

  1217974-1-585758 DV 34   N/A   Panama

EVERTEC Dominicana, SAS

 

Corporation

(sociedad anónima simplificada)

 

Yes

Registry of Commerce

  14673SD   DR Tax Number 1-01-67388-5   Dominican Republic

EVERTEC México Servicios de Procesamiento S.A. de C.V.

 

Variable capital corporation

(sociedad anónima de capital variable)

  Yes   Registered before the Public Registry of Commerce of the Federal
District under Commercial Folio number 380,611   EMS-080307-J21   México,
Federal District.



--------------------------------------------------------------------------------

Legal Name

 

Type of Entity

 

Registered

Organization

(Yes/No)

 

Organizational

Number

 

Federal Taxpayer

Identification

Number

 

Jurisdiction

EVERTEC Guatemala, S.A.

 

Corporation

(sociedad anónima)

  Yes   Registered in the Commercial Registry of Guatemala under number 40,190,
file 320 of the book 133 of Commercial Entities   N/A   Guatemala



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

   Date of Change

EVERTEC Intermediate Holdings, LLC

  Carib Holdings, Inc.    4/17/2012

EVERTEC Intermediate Holdings, LLC

  Carib Holdings, LLC    9/19/2012

EVERTEC Group, LLC

  EVERTEC, Inc.    4/17/2012

EVERTEC Group, LLC

  EVERTEC, LLC    9/19/2012

EVERTEC Costa Rica, S.A.

  ATH Costa Rica, S.A.    2/20/2013

EVERTEC Dominicana, SAS

  EVERTEC Dominicana, S.A.    4/20/2012

EVERTEC Guatemala, S.A.

  TII Smart Solutions, S.A.    2/4/2013

EVERTEC Panamá, S.A.

  ATH Panamá, S.A.    10/5/2012



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Company/Subsidiary

  

Change in Corporate Identity

   Date of
Change EVERTEC Intermediate Holdings, LLC    Change from corporation to limited
liability company; change name from Carib Holdings, Inc to Carib Holdings, LLC
   4/17/2012 EVERTEC Intermediate Holdings, LLC    Change name from Carib
Holdings, LLC to EVERTEC Intermediate Holdings, LLC    9/19/2012 EVERTEC Group,
LLC    Change from corporation to limited liability company; change name from
EVERTEC, Inc. to EVERTEC, LLC    4/17/2012 EVERTEC Group, LLC    Change name
from EVERTEC, LLC to EVERTEC Group, LLC    9/19/2012 EVERTEC Group, LLC   
T.I.I. Smart Solutions Inc. merged into EVERTEC Group, LLC    11/29/2012 EVERTEC
Group, LLC    All assets of Sense Software International Corp. acquired by
EVERTEC Group, LLC    1/1/2012 EVERTEC Costa Rica, S.A.    Change name from ATH
Costa Rica, S.A. to EVERTEC Costa Rica, S.A.    2/20/2013 EVERTEC Dominicana,
SAS    Change from sociedad anónima to sociedad anónima simplificada; change
name from EVERTEC Dominicana, SA to EVERTEC Dominicana, SAS    4/20/2012 EVERTEC
Guatemala, S.A.    Change name from TII Smart Solutions, S.A. to EVERTEC
Guatemala, S.A.    2/4/2013 EVERTEC Panamá, S.A.    Change name from ATH Panamá,
S.A. to EVERTEC Panamá, S.A.    10/5/2012



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary

  

Address

  

County/State/Province

  

Country

EVERTEC Group, LLC

  

Carretera 176, KM 1.3

Cupey Bajo

Rio Piedras

 

Postal:

PO Box 364527

San Juan, PR 00936-4527

   San Juan   

Puerto Rico

00926

EVERTEC Intermediate Holdings, LLC

  

250 Muñoz Rivera Ave.

American International Plaza

Suite 1400

   San Juan   

Puerto Rico

00918

EVERTEC Finance Corp.

  

250 Muñoz Rivera Ave.

American International Plaza

Suite 1400

   San Juan   

Puerto Rico

00918

EVERTEC Costa Rica, S.A.

  

Av. 11 Bis, Calle 31

San José, CostaRica

   San José    Costa Rica

Tarjetas Inteligentes Internacionales, S.A.

  

Barrio Amon, Diagonal a la Oficina del Instituto Nacional de Vivienda y
Urbanismo

San José, Costa Rica

   San José    Costa Rica

EVERTEC Panamá, S.A.

  

Corregimiento de Bella Vista, Urb. Punta Pacífica

Edif. Torre de las Americas,

Torre B, Piso 6,

Oficina 604

Distrito de Panamá

Provincia de Panamá

   Distrito de Panamá    Panamá

EVERTEC Dominicana, SAS

  

Calle Max Henriquez Ureña, Edif. Cardnet, 5to Piso

Santo Domingo, Dominican Republic

   Santo Domingo    Dominican Republic

EVERTEC México Servicios de Procesamiento, S.A. de C.V.

  

Av. Insurgentes Sur, Numero 600

Despacho 101

Colonia del Valle

Delegación Benito Juárez

   Federal District    México

EVERTEC Guatemala, S.A.

   Avenida Reforma 7-62 zona 9, Edificio Aristos, oficina 4, Guatemala,
Guatemala    Guatemala    Guatemala



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

None.



--------------------------------------------------------------------------------

Schedule 4

File Search Reports

 

Company/Subsidiary

  

Search
Report
dated

  

Prepared by

  

Jurisdiction

EVERTEC Intermediate Holdings, LLC

   March 22, 2013    Pietrantoni Mendez & Alvarez LLP (counsel to Collateral
Agent)    Puerto Rico

EVERTEC Group, LLC

   March 22, 2013    Pietrantoni Mendez & Alvarez LLP (counsel to Collateral
Agent)    Puerto Rico

EVERTEC Finance Corp.

   March 22, 2013    Pietrantoni Mendez & Alvarez LLP (counsel to Collateral
Agent)    Puerto Rico

EVERTEC Latinoamérica, S.A.

   April 15, 2013    Consortium – Laclé & Gutiérrez    Costa Rica

EVERTEC Costa Rica, S.A.

   April 15, 2013    Consortium – Laclé & Gutiérrez    Costa Rica

Tarjetas Inteligentes Internacionales, S.A.

   April 15, 2013    Consortium – Laclé & Gutiérrez    Costa Rica

EVERTEC Dominicana, SAS

   March 27, 2013    Santo Domingo Chamber of Commerce and Production.
Mercantile Registry Department    Santo Domingo, Dominican Republic

EVERTEC Guatemala, S.A.

   April 4, 2013    Consortium - Rodríguez, Archila, Castellanos, Solares &
Aguilar, S.C.    Guatemala

EVERTEC México Servicios de Procesamiento S.A. de C.V.

   March 26, 2013    Public Registry of Property and Commerce of the Federal
District    México



--------------------------------------------------------------------------------

Schedule 5

Copy of Financing Statements To Be Filed

[See attached.]



--------------------------------------------------------------------------------

Schedule 6

Filings/Filing Offices

 

Type of Filing

  

Entity

  

Applicable
Collateral
Document

Mortgage,

Security

Agreement or

Other

  

Jurisdictions

UCC-1

   EVERTEC Intermediate Holdings, LLC    Collateral Agreement    Puerto Rico

UCC-1

   EVERTEC Group, LLC    Collateral Agreement    Puerto Rico

UCC-1

   EVERTEC Finance Corp.    Collateral Agreement    Puerto Rico

Entry in Shareholders’ Registry Book

   Pledge of EVERTEC Latinoamérica, S.A. by EVERTEC Group, LLC    Collateral
Agreement    Costa Rica

Entry in Shareholders’ Registry Book

   Pledge of EVERTEC Costa Rica, S.A. by EVERTEC Group, LLC    Collateral
Agreement    Costa Rica

Entry in Shareholders’ Registry Book

   Pledge of Tarjetas Inteligentes Internacionales, S.A. by EVERTEC Group, LLC
   Collateral Agreement    Costa Rica

Filing at the Secretariat

   Pledge of EVERTEC Dominicana, SAS by EVERTEC Group, LLC    Dominican Share
Pledge    Dominican Republic

Filing at the Secretariat

   Pledge of EVERTEC Dominicana, SAS by EVERTEC Panamá, S.A.    Dominican Share
Pledge    Dominican Republic Transferring the share certificates to the
collateral agent, Annotation of the share certificates and Registration of the
pledge in the Share Registry Book of the company    Pledge of EVERTEC Guatemala,
S.A. by EVERTEC Group, LLC    Guatemala Share Pledge    Guatemala Transferring
the share certificates to the collateral agent, Annotation of the share
certificates and Registration of the pledge in the Share Registry Book of the
company    Pledge of EVERTEC Guatemala, S.A. by Tarjetas Inteligentes
Internacionales, S.A.    Guatemala Share Pledge    Guatemala



--------------------------------------------------------------------------------

Type of Filing

  

Entity

 

Applicable

Collateral

Document

Mortgage,

Security

Agreement or

Other

 

Jurisdictions

Registration of the share pledge in the Stock Registry Book of the company   
Pledge of EVERTEC México Servicios de Procesamiento, S.A. de C.V. by EVERTEC
Costa Rica, S.A.   Mexican Share Pledge Agreement   México Ratification before a
notary public in México, and subsequent registration at the Sole Registry of
Liens Over Moveable Assets (RUG)    EVERTEC México Servicios de Procesamiento
S.A. de C.V.   Mexican Floating Lien Pledge   México

 

Entity

  

Applicable Collateral Document

  

Filing Office

EVERTEC Group, LLC    Patent Security Agreement    United States Patent and
Trademark Officer EVERTEC Group, LLC    Trademark Security Agreement    United
States Patent and Trademark Officer EVERTEC Group, LLC    Copyright Security
Agreement    United States Copyright Officer

Entity

  

Jurisdiction

  

Filing Office

EVERTEC Group, LLC    Costa Rica    Industrial Property Registry EVERTEC Group,
LLC    Dominican Republic    National Office of Intellectual Property EVERTEC
Group, LLC    México    Mexican Institute of Industrial Property (Instituto
Mexicano de la Propiedad Industrial)



--------------------------------------------------------------------------------

Schedule 7(a)

Real Property

None.



--------------------------------------------------------------------------------

Schedule 7(b)

Required Consents; Company Held Landlord’s/ Grantor’s Interests

I. Landlord’s / Grantor’s Consent Required

None.

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest

None.



--------------------------------------------------------------------------------

Schedule 8(a)

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

[See attached.]



--------------------------------------------------------------------------------

Schedule 8(b)

Termination Statement Filings

 

Type of Filing

 

Entity

 

Applicable

Termination

Documents

 

Jurisdictions

UCC-3 termination   EVERTEC Intermediate Holdings, LLC   Payoff Letter   Puerto
Rico UCC-3 termination   EVERTEC Group, LLC   Payoff Letter   Puerto Rico UCC-3
termination   EVERTEC Finance Corp.   Payoff Letter   Puerto Rico Cancellation
of Pledge Annotation in the Share Certificates and in the Company’s Stock Book  
Pledge of EVERTEC Latinoamérica, S.A. by EVERTEC Group, LLC   Share Pledge
Termination Agreement   Costa Rica Cancellation of Pledge Annotation in the
Share Certificates and in the Company’s Stock Book   Pledge of EVERTEC Costa
Rica, S.A. by EVERTEC Group, LLC   Share Pledge Termination Agreement   Costa
Rica Cancellation of Pledge Annotation in the Share Certificates and in the
Company’s Stock Book   Pledge of Tarjetas Inteligentes Internacionales, S.A. by
EVERTEC Group, LLC   Share Pledge Termination Agreement   Costa Rica
Cancellation of Pledge Annotation in the Share Certificates and in the Company’s
Stock Book   Pledge of EVERTEC Dominicana, SAS by EVERTEC Group, LLC   Share
Pledge Termination Agreement   Dominican Republic Cancellation of Pledge
Annotation in the Share Certificates and in the Company’s Stock Book   Pledge of
EVERTEC Dominicana, SAS by EVERTEC Panamá, S.A.   Share Pledge Termination
Agreement   Dominican Republic Assigning and transferring by the collateral
agent to the collateral debtors of the shares granted as collateral; annotation
of the share certificates and registration in the Share Registry Book of the
company   Pledge of EVERTEC Guatemala, S.A. by EVERTEC Group, LLC   Payoff
Letter   Guatemala Assigning and transferring by the collateral agent to the
collateral debtors of the shares granted as collateral; annotation of the share
certificates and registration in the Share Registry Book of the company   Pledge
of EVERTEC Guatemala, S.A. by Tarjetas Inteligentes Internacionales, S.A.  
Payoff Letter   Guatemala



--------------------------------------------------------------------------------

Type of Filing

  

Entity

  

Applicable
Termination
Documents

  

Jurisdictions

Cancellation of endorsement in pledge of the Stock Certificates and entry to the
Stock Registry Book evidencing cancellation of pledge    Pledge of EVERTEC
México Servicios de Procesamiento, S.A. de C.V. by EVERTEC Costa Rica, S.A.   
Termination Notice    México Filing of Termination Notice before the Public
Registry of Commerce (Registro Público de Comercio) of Mexico City    EVERTEC
México Servicios de Procesamiento S.A. de C.V.    Termination Notice ratified
before a Mexican Notary Public    México

 

Entity

  

Applicable Collateral Document

  

Filing Office

EVERTEC Group, LLC

   Release of Security Interests in Patents    United States Patent and
Trademark Officer

EVERTEC Group, LLC

   Release of Security Interests in Trademarks    United States Patent and
Trademark Officer

EVERTEC Group, LLC

   Release of Security Interests in Copyrights    United States Copyright
Officer

EVERTEC Group, LLC

   Release of Trademarks    Costa Rica Industrial Property Registry

EVERTEC Group, LLC

   Trademark Pledge Termination Agreement    Dominican Republic National Office
of Industrial Property

EVERTEC Group, LLC

   Termination Notice    Mexican Institute of Industrial Property (Instituto
Mexicano de la Propiedad Industrial)



--------------------------------------------------------------------------------

Schedule 9

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal Entities Owned

  

Record Owner

  

Certificate
No.

  

No. Shares/Interest

   Pledge
[Yes/No]

EVERTEC Group, LLC

   EVERTEC Intermediate Holdings, LLC    No. 2    100/100%    Yes

EVERTEC Finance Corp.

   EVERTEC Group, LLC    No. 1    100/100%    Yes

EVERTEC Costa Rica, S.A.

   EVERTEC Group, LLC    No. 2    100/100%    Yes

EVERTEC Panamá, S.A.

   EVERTEC Costa Rica, S.A.    No. 1    100/100%    Yes

EVERTEC Dominicana, SAS

  

EVERTEC Group, LLC

 

EVERTEC Panamá, S.A.

  

No. 18

 

No. 19

  

125,222/99.99%

 

2/0.01%

   Yes

EVERTEC Latinoamérica, S.A.

   EVERTEC Group, LLC    No. 1    297,489/99.98%    Yes

EVERTEC México Servicios de Procesamiento S.A. de C.V.

   EVERTEC Costa Rica, S.A.    No. 1    49,999/99.99%    Yes

EVERTEC México Servicios de Procesamiento S.A. de C.V.

   Tarjetas Inteligentes Internacionales, S.A.    No. 2    1/0.01%    No

Tarjetas Inteligentes Internacionales, S.A.

   EVERTEC Group, LLC    No. 1    1000/100%    Yes



--------------------------------------------------------------------------------

Current Legal Entities Owned

  

Record Owner

  

Certificate
No.

  

No. Shares/Interest

  

Pledge
[Yes/No]

EVERTEC Guatemala, S.A.

   EVERTEC Group, LLC    No. 35    25/50%    Yes

EVERTEC Guatemala, S.A.

   Tarjetas Inteligentes Internacionales, S.A.    No. 4    25/50%    Yes

(b) Other Equity Interests

None.

 

 

5  Issued to T.I.I. Smart Solutions Inc., which has been merged into EVERTEC
Group, LLC.



--------------------------------------------------------------------------------

Schedule 10

Instruments and Tangible Chattel Paper

Promissory Notes:

Global Intercompany Note.

Chattel Paper:

None.



--------------------------------------------------------------------------------

Schedule 11(a)

Patents and Trademarks6

Trademark and Trademark Applications

 

Mark

   Registration
No.    Registration
Date   

Record Owner

Aruba

        

ATH

   18518    5/19/1997    EVERTEC Group, LLC

Barbados

        

ATH

   81/7892    10/12/1998    EVERTEC Group, LLC

Belize

        

ATH A Toda Hora and Design

   4744.07    7/16/2007    EVERTEC Group, LLC

Costa Rica

        

ATH A Toda Hora and Design

   99078    1/22/1997    EVERTEC Group, LLC

EVERTEC and Design

   185569    2/2/2009    EVERTEC Group, LLC

EVERTEC and Design

   186021    2/6/2009    EVERTEC Group, LLC

EVERTEC and Design

   185915    2/5/2009    EVERTEC Group, LLC

EVERTEC and Design

   185916    2/5/2009    EVERTEC Group, LLC

TranServer

   134462    8/16/2002    Tarjetas Inteligentes Internacionales, S.A.

TransActions

   135351    10/1/2002    Tarjetas Inteligentes Internacionales, S.A.

TRANSERVER

   135368    10/1/2002    Tarjetas Inteligentes Internacionales, S.A.

Dominican Republic

        

ATH A TODA HORA and Design

   84475    6/15/1996    EVERTEC Group, LLC

EVERTEC

   161704    7/16/2007    EVERTEC Group, LLC

 

6  All intellectual property (other than trademarks, trademark applications,
patents and patent applications registered with the USPTO) are held under the
record owner’s former name, EVERTEC, Inc.



--------------------------------------------------------------------------------

Mark

   Registration
No.    Registration
Date   

Record Owner

ENVIA ATH A TODA HORA and Design

   101928    1/15/1999    EVERTEC Group, LLC

ENVIA ATH A TODA HORA and Design

   101908    1/15/1999    EVERTEC Group, LLC

EVERTEC

   161702    7/16/2007    EVERTEC Group, LLC

EVERTEC

   161815    7/16/2007    EVERTEC Group, LLC

EVERTEC

   161703    7/16/2007    EVERTEC Group, LLC

El Salvador

        

ATH

   00029    3/11/2009    EVERTEC Group, LLC

ATH A Toda Hora and Design

   00237    2/27/2002    EVERTEC Group, LLC

ATH and Design

   00009    11/16/2004    EVERTEC Group, LLC

EVERTEC

   00009    3/1/2005    Popular, Inc.

EVERTEC

   00005    3/1/2005    EVERTEC Group, LLC

EVERTEC

   00010    3/1/2005    Popular, Inc.

EVERTEC

   00179    4/11/2005    EVERTEC Group, LLC

EVERTEC and Design

   00154    4/28/2005    EVERTEC Group, LLC

EVERTEC and Design

   00151    4/28/2005    EVERTEC Group, LLC

EVERTEC and Design

   00153    4/28/2005    EVERTEC Group, LLC

EVERTEC and Design

   00149    4/28/2005    EVERTEC Group, LLC

France

        

ATH and Design

   98-712312    1/9/1998    EVERTEC Group, LLC

Guatemala

        

ATH

   152999    11/7/2007    EVERTEC Group, LLC

ATH

   014607    1/26/2009    EVERTEC Group, LLC

EVERTEC and Design

   139536    12/6/2005    EVERTEC Group, LLC

EVERTEC and Design

   136839    7/26/2005    EVERTEC Group, LLC

EVERTEC and Design

   139589    12/6/2005    EVERTEC Group, LLC



--------------------------------------------------------------------------------

Mark

   Registration
No.    Registration
Date   

Record Owner

Honduras

        

ATH

   5794    2/14/2000    EVERTEC Group, LLC

EVERTEC

   11069    12/15/2005    EVERTEC Group, LLC

EVERTEC and Design

   10655    6/8/2005    Popular, Inc.

EVERTEC and Design

   10654    6/8/2005    Popular, Inc.

EVERTEC and Design

   10653    6/8/2005    EVERTEC Group, LLC

Jamaica

        

ATH A TODA HORA and Design

   48810    6/16/2006    EVERTEC Group, LLC

ATH

   32071    1/21/1998    EVERTEC Group, LLC

México

        

ATH

   621042    8/31/1999    EVERTEC Group, LLC

EVERTEC

   1091516    3/24/2009    EVERTEC Group, LLC

EVERTEC

   1058320    8/29/2008    EVERTEC Group, LLC

EVERTEC

   1039443    5/14/2008    EVERTEC Group, LLC

Netherlands

        

ATH A TODA HORA and Design

   02281    4/6/1998    EVERTEC Group, LLC

Nicaragua

        

ATH

   39124 CC    10/23/1998    EVERTEC Group, LLC

Panama

        

ATH

   86158 01    3/5/1997    EVERTEC Group, LLC

EVERTEC

   162593 01    6/26/2007    EVERTEC Group, LLC

EVERTEC

   162587 01    6/26/2007    EVERTEC Group, LLC

EVERTEC

   162586 01    6/26/2007    EVERTEC Group, LLC

EVERTEC

   162585 01    6/26/2007    EVERTEC Group, LLC



--------------------------------------------------------------------------------

Mark

   Registration
No.    Registration
Date   

Record Owner

EVERTEC and Design

   162590 01    6/26/2007    EVERTEC Group, LLC

EVERTEC and Design

   162588 01    6/26/2007    EVERTEC Group, LLC

EVERTEC and Design

   162592 01    6/26/2007    EVERTEC Group, LLC

EVERTEC and Design

   162591 01    6/26/2007    EVERTEC Group, LLC

Trinidad Tobago

        

ATH A TODA HORA

   B27963    1/29/1998    EVERTEC Group, LLC

USPTO

        

ATH A TODA HORA and Design

   1790661    8/31/1993    EVERTEC Group, LLC

ATH

   2372878    8/1/2000    EVERTEC Group, LLC

ATH POP

   2475459    8/7/2001    EVERTEC Group, LLC

EVERPAY

   3270245    7/24/2007    EVERTEC Group, LLC

EVERTEC and Design

   3161609    10/24/2006    EVERTEC Group, LLC

TICKETPOP

   2962409    6/14/2005    EVERTEC Group, LLC

TRANSACTA

   3850352    9/21/2010    EVERTEC Group, LLC

Registered Patents/Patent Applications:

U.S. Applications

 

Title

  

Record Owner

  

Patent/App. No.

  

Filing Date

  

Registration
Date

Transaction tax collection system and method

   EVERTEC Group, LLC    61565488    11/30/2011    N/A

Transaction Method For Electronic Gift Certificate

   EVERTEC Group, LLC    61640220    4/30/2012    N/A

Apparatus and Method for Managing Bank Account Services, Advertisement Delivery
and Reward Points

   EVERTEC Group, LLC    12/471,613    5/26/2009    N/A

Apparatus and Method for Managing Bank Account Services, Advertisement Delivery
and Reward Points

   EVERTEC Group, LLC    PCT/US10/36048    5/25/2010    N/A



--------------------------------------------------------------------------------

Schedule 11(b)7

Copyrights

Registered Copyrights/Copyright Applications:

 

Title

  

Record Owner

  

Reg. No.

  

Registration Date

Payroll enrollment Web application

   EVERTEC Group, LLC    TXu001273231    11/2/2005

Sistema integral para el manejo de procesos y documentos

   EVERTEC Group, LLC    TXu001300046    10/21/2005

 

 

7  Registered copyrights and copyright applications are held under the record
owner’s former name, EVERTEC, Inc. On April 16, 2013, forms were submitted for
filing with the US Copyright Office to change the record owner’s name to EVERTEC
Group, LLC.



--------------------------------------------------------------------------------

Schedule 11(c)

Intellectual Property Licenses

EVERTEC Group, LLC is duly licensed (i) to use the following license agreements
(whether as a direct licensee or as an assignee from Popular pursuant to the
various transfer agreements or alike) or (ii) to access the following license
agreements to use them on behalf of Popular, Inc. (pursuant to various access
agreements or alike).

 

Supplier

 

Legal Description

 

Date

ACI Worldwide (f.k.a. US Software, Inc. (USSI))   License Agreement   1/30/1996
ACI Worldwide, Corp.   NYCE ISO Interface   9/22/2006 ACI Worldwide, Corp.  
License Products Attachment A43 cancelled by Attachment A01 to Agreement No.
L5334 as of March 31, 2005   3/31/2005 ACI Worldwide, Corp.   Attachment A07 -
ICE   10/1/2012 ACI Worldwide, Corp.   Attachment 02 Amendment 15   12/31/2012
ACI Worldwide, Corp.   Attachment A08 for Automated Key Distribution System
(AKDS)   12/6/2012 ACI Worldwide, Corp.   Amendment 8 and amends Attachmate A06.
Q29757   12/31/2012 ACI Worldwide, Corp.   Amendment 12, Q33046.   2/12/2013 ACI
Worldwide, Corp.   Amendment 16, Q23571   12/21/2012 ACI Worldwide, Corp.  
Attachment A06 - Base 24   12/3/2010 ACI Worldwide, Corp.   Amendment 1 to
License 5334   12/3/2010 Acronis   EULA, shrink wrap Terms and conditions  
1/2/2012 Aldon   Software License Terms and Conditions; Support and Maintenance
Service Agreement; Customer Service Agreement;   12/19/2005



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

AMS Services, Inc.   AMS for Windows Pricing and License Agreement   2/21/2001
Arackal Software Distribution, Inc.   License and Maintenance Agreement  
1/10/2007 ASG Software Solution (Allen System Group)   Product Schedule 33 to
Software Licensing Agreement (dated October 2, 1997 )   12/31/2009 Associated
Software Consultants, Inc.   License, Services, and Purchase Agreement covering
application used by Popular Mortgage for secondary market to manage risk/data
mortgage loans.   10/2/2008 Atchley Systems, Inc. (previously Comply)   License
Agreement for Compliance Software and Attachment 1   Agreement 5/16/1996
Attachment 12/1/1994 ATM, Inc.   Master Agreement and Schedule 1 (Maintenance
Terms)   12/22/2003 Schedule 3/24/2004 Attunity   Repliweb EULA   The EULA
documents does not specify a Date or version Blueridge Software Inc.   Software
License Agreement (shrinkwrap)   Shrink wrap included within CAE latest version.
Blueridge Software Inc.   Maintenance Agreement   7/1/2010 BMC Software
Distribution, Inc.   Master License Agreement   12/31/2005 BMC Software
Distribution, Inc.(Sidif)   Maintenance BMC   12/31/2011 C\TREK (previously
Advanced Computer Technology, Inc.)   Software License and Support Agreement  
10/7/2000 C\TREK (previously Advanced Computer Technology, Inc.)   Software
License and Support Agreement   9/20/2001 CA Software de Colombia   Order form
for external clients monitoring   6/30/2012



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

CA Software de Colombia   Order form for Virtual Assurance   8/31/2011 CA
Software de Colombia   2012 Order Form 2012   3/31/2012 CardPac Systems (A
subsidiary of Credit Card Software, Inc.)   Software Product License Agreement  
8/30/1990 CardPac Systems (A subsidiary of Credit Card Software, Inc.)   Second
Amendment to Software Product License Agreement   9/30/2010 CGI Technologies and
Solutions Inc.  

Software License Agreement

Support Agreement

  1/1/2013 CGI(f.k a. American Management System, Inc)   Proprietary Software
License and Maintenance Agreement (Note: Exhibit A-1 on 2/10/1988 added Bureau
Link and Exhibit A-2 on 8/5/94 added ACAPS)   2/6/1987 CGI(f.k a. American
Management System, Inc)   Proprietary Software License and Maintenance Agreement
(Note: Term letter dated December 4, 2001)   12/30/1985 CGI(f.k a. American
Management System, Inc)   Third party Software Access Agreement   11/12/2010
Check Solution Company (f.k.a. Carreker)   License and Service Agreement  
12/28/1992 Check Solution Company (f.k.a. Carreker)   Assigment and Assumption
agreement   11/10/2010 Check Solution Company (f.k.a. Carreker)   Master
Customer Agreement   1/31/2000 Check Solution Company (f.k.a. Carreker)  
Assigment and assumption agreement   11/10/2010 Checkfree Corporation   Software
License Agreement   6/21/1992



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Checkfree Corporation   Assignment and assumption agreement   11/10/2010
Checkfree Corporation   Addendum to Software System License Agreement dated
7/21/1992   12/31/1996 Checkfree Corporation   Assignment and Assumption
agreement   11/10/2010 Checkfree Corporation (f.k.a Disc, Inc.)   Purchase Order
(D-3721) missing Master Software License Agreement   1/2/1990 Checkfree
Corporation (f.k.a Disc, Inc.)   Assignment and assumption agreement  
11/10/2010 Chicago-Soft Ltd   Software License Agreement (#8111470)   2/22/2010
Chicago-Soft Ltd   Software License Agreement (#4111210)   10/24/1994 Latest
addendum scaned is 5/10/2005 Citrix Online LLC (a division of Citrix Systems,
Inc.)   Master Sales Agreement   4/19/2007 Citrix Systems, Inc.   SrinkWrap
Software License Agreement   Enterprise Licensing Term 07/01/2009 Citrix
Systems, Inc.   Maintenance Agreement   Enterprise Licensing Term 07/01/2009



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Citrix Systems, Inc.   SrinkWrap Software License Agreement   PO date 9/2/2011
Agreement included Version CTX_code BO P 70691 Citrix Systems, Inc.  
Maintenance Agreement   PO date 9/2/2011 Agreement included Version CTX_code BO
P 70691 Complex Systems, Inc.   Software System Agreement for the processing of
letters on Credit/Collection Systems   11/6/1998 Complex Systems, Inc.   Consent
and Amendment (Transfer Agreement)   9/29/2010 Computer Associates International
(f.k.a. NIKU Corporation)  

End User License Agreement

Amendment to End User License Agreement (Third Amendment)

 

7/21/2002

3/31/2009

CA Software de Colombia   Order Form for Clarity License   3/31/2012 Computer
Associates International, Inc.   License Agreement   6/29/2001 Computer
Associates International, Inc.   License Agreement and Order Form - “P” Type  
4/30/2003 Computer Associates International, Inc.   Amendment to License
Agreement (Tenth amendment to License Agreement from 3/30/2003 - number 23 on
this list)   3/31/2009 COMPUTROL, Inc.   License Agreement   8/15/1996



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

COMPUTROL, Inc.   Consent to Merger with respect to license agreement and
maintenance agreement   9/30/2010 Connectivity Systems Incorporated   Master
License Agreement (No. 016698)   4/3/2008 COR-IBS, Inc.   Software License and
Maintenance Agreement   3/31/2003 Corsidian   Product Agreement -2005 Invoice
for Shelf upgrade Hardware Maintenance   9/28/2005 Corsidian Caribbean
Technology, Inc   Third Party Access Agreement   11/30/2010 Cover-All
Technologies, Inc.   License Agreement with Schedules and Letter Agreement -
Quote, issue, endorse, cancel and reinstate commercial policies   Software
Agreement dated 7/30/1997, Letter Agreements dated 12/8/2004 and 04/05/2005
Cover-All Technologies, Inc.   Third Party Access Agreement   11/17/2010 Data
Select Systems, Inc.   CLCS License Agreement and addendum   12/31/1998
Distributor American Software   Indirect Service Provider Licensing Agreement  
23/11/12 DMBGroup, Inc.   Software License and Service Agreement   12/1/2005



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Dynamic Consulting Services, Ltd.   Master Software License and Support
Agreement   11/19/2007 Edge Information Group, Inc.   International Site License
Agreement   2/6/2006 edocs, Inc. (Now Oracle Caribbean)   Letter Agreement and
End User License Agreement - Bill and statements presentment through internet  
12/17/2004 (Letter Agreement; End User License Agreement 3/31/2005) Elixir
Technologies Corporation   End User License Agreement   Not specify in document
EMC Corporation   EMC Maintenance quote for SW Renewal (to Agreement 64743687D)
  4/1/2013 Eniac Corporation   Software User License Agreement and Maintenance
Agreement   2/20/2004 Experian Information Solutions, Inc. (f.k.a. Baker Hill
Corporation)   Master Agreement & Addendums - Commercial Clients information for
banks officials for loans under $250,000   8/14/2000 Experian Information
Solution, Inc.   EIS Software License Schedule 4 to Master Agreement (Transfer
Agreement)   11/5/210 Experian Information Solutions, Inc. (f.k.a., Americas
Software Corporation)   License Agreement for Computer Software   6/12/2000



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Experian Information Solutions, Inc. (f.k.a., Americas Software Corporation)  
License Agreement  

6/12/2000

 

4/11/2002 Site Addendum for BPAN Operations

Experian Information Solution, Inc.   Consent to Assignment and Amendment  
11/5/210 Extensity, Inc. (Formerly GEAC Enterprise Solutions, Formerly GEAC
Computer Systems, Inc. Formerly Dun and Bradstreet Software Services, Inc., and
also as Management Science America, Inc.)   License Agreement  

10/31/1975

 

8/1/1979 - Addendum updating product and acquiring MSA Payroll.

Fair Isaac International Corporation   Master License and Services Agreement  
9/30/2012 FatWire Corporation   Master Agreement / General Terms and Software
License Agreement   4/10/2010 FileTek, Inc.   (i) Product Purchase and License
Agreement, (ii) Maintenance Agreement   6/14/1995 Financial Solutions and
Services   License and Service Agreement   7/9/1998 FIS (f.k.a. Sterling
Software Directions Division)   Amendment to License and Service Agreement  
8/28/1989 Amendment refers to contract dated 6/24/1986 Fiserve LeMans, Inc  
License and Services Agreement   12/31/2003 (Master Service Agreement)
Frequently Marketing, Inc.   License Agreement Manages PREMIA accumulation
points   Signed by Popular, Inc. 10/10/00 Genesys Solutions, Inc.   Commercial
Software Agreement (see Addendum on 2005)   12/17/1999



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Genesys Solutions, Inc.   Addendum to Commercial Software Agreement   8/15/2005
Genesys Solutions, Inc.   Commercial Software Agreement exhibit   10/1/2011
Genesys Telecomunications Laboratories, Inc.   Master Software License and
Service Agreement   6/12/2003 Golden Gate Software, Inc.   Customer Agreement;
And Maintenance Support Agreement   6/30/2005 Golden Gate Software, Inc.  
Exhibit A- 3 to Customer Agreement   3/15/2006 Golden Gate Software, Inc.  
Exhibit A-7 Customer Agreement (Extractor Replicator)   8/31/2009 GTECH
Corporation   Alliance Framework Agreement. GTECH EBT Software   4/30/2007 GTECH
Corporation   Amendment 1 to the Alliance Framework Agreement   3/1/2010 H & M
Systems Software, Inc.   License Agreement   5/30/1993 Harland Financial
Solutions, Inc.   Smart Post Closing Software Standard Product License - Post
Closing Application - control workflow of documents after closing   6/3/2002
Harland Financial Solutions, Inc.   Third party Software Access Agreement  
9/30/2010 Harland Financial Solutions, Inc.   Master Agreement Software License
and Services   9/4/2002 by Harland Harland Financial Solutions, Inc.   Third
party Software Access Agreement   9/30/2010



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Harland Financial Solutions, Inc. (f.k.a Interlinq Software Corporation)  
Addendum to Software License and Support Agreement - Construction Loan
Administration   11/02/1998, another Addendum on 2/21/2002 Harland Financial
Solutions, Inc.   Third party Software Access Agreement   9/30/2010 Harland
Financial Solutions, Inc. (f.k.a Interlinq Software Corporation)   Processing
and Closing Mortgage Loans   Addendum Mortgage Ware E3 9/30/2002 License 010408
Harland Financial Solutions, Inc.   Third party Software Access Agreement  
9/30/2010 Interlinq Software Corporation   Software License and Support
Agreement with Addendum; Sunset Letter (Nov 12, 2009) -MW ENTRE origination from
Mortgage Loans Application   Effective Date: September 30, 2010 Harland
Financial Solutions, Inc.   Third party Software Access Agreement   Effective
Date: September 30, 2010 Harte-Hanks Data Technologies, Inc.   Trillium Software
System License and Professional Service Agreement (PSA); Addendum Nov 1, 1999  
6/30/1997 Hybrid System   Project 2000 Date Converter License Agreement  
12/21/1998 Hypercom USA, Inc.   Hypercom Source Code License Agreement (Support
provided by   4/1/2009 (estimated since prior contract was canceled on
3/31/2008) Hyperion Solutions Corporation   Software License Agreement  
6/19/2000 Hyperion Solutions Corporation (Now Oracle)   Assignment and
assumption agreement   11/30/2010 INFOMAX Corporation   Software License
Maintenance Agreement - System to store and inquire images on finance and lease
contracts, and related documents for Popular Auto   10/15/2009 Informatica
Corporation (STK Puerto Rico & Caribe, Corp - Rep and Sublicensor)   License to
Use Informatica Software   12/31/2004



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Integrated Software, Inc.   Software License Agreement   3/2/2000 Internationa
Business Machines Corporation (f.k.a. TRIRIGA Real Estates & Facilities LLC)  
End-User Software Agreement to manage BPPR facilities   9/30/2003 Internationa
Business Machines Corporation (f.k.a. TRIRIGA Real Estates & Facilities LLC)  
Software Maintenance renewal with schedule And Trirriga EULA terms   7/1/2012
Internationa Business Machines Corporation (f.k.a. TRIRIGA Real Estates &
Facilities LLC)   End-User Software Agreement to manage BPPR facilities  
5/24/2011 International Business Machines Corporation   International Program
License Agreement (IPLA) - Subject to terms in specific license information or
entitlement.   Agreement version Z125-3301-12 International Business Machines
Corporation   International Passport Advantage Express Agreement (IPA) - Subject
to terms in specific license   Shrink Wrap Agreement Version Z125-6835-05 2/2008
International Business Machines Corporation   IBM Customer Agreement (ICA)  
12/30/2010 International Business Machines Corporation   Final Customer License
Summary (Under IBM IPLA)   9/22/2009 International Business Machines Corporation
  IBM License Program Charges and Lease Rental.   This is a sample of 12/1/2012
International Business Machines Corporation   International Passport Advantage
Express Agreement (IPLA) -Subject to terms in specific license   9/1//2010
(renewal) International Business Machines Corporation   International Passport
Advantage Express Agreement (IPA) - Subject to terms in specific license  
9/1/2010 (renewal)



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

International Business Machines Corporation (f.k.a. Lombardi Software, Inc.)  
Software License Agreement   12/29/2006 International Business Machines
Corporation (f.k.a. Lombardi Software, Inc.)   Software License Agreement  
1/1/2012 International Business Machines Corporation (f.k.a. Lombardi Software,
Inc.)   Transfer Memorandum related to the transfer of the Lombardi product  
9/23/2010 INVESTIGACIÓN Y PROGRAMAS, S.A.   Licensing Agreement for Document
Processing   1/10/2010 IPS-Sendero   Product Use Agreement   12/1/1988 J & B
Software, Inc.   System and Services Agreement   6/25/2002 K2 Micro Systems,
Inc. (License with Popular, Inc. and its affiliates and subsidiaries;
Maintenance with Popular (only))   License Agreement and Software Service
Agreement (Maintenance)   1/14/2000 Kana Software, Inc.   Agreement and Renewal
of Maintenance Support (Exhibit A - Software License Agreement)   12/1/2002 Kana
Software, Inc.   Agreement and Renewal of Maintenance Support (Exhibit A -
Software License Agreement)   12/1/2011 Lyris Technologies, Inc.   License and
Support Services Agreement   6/29/2007 Mainline Information Systems (Partner of
Novell, Inc.   Novell Software License Agreement   10/2/2010 MainSoft, Inc.  
License Agreement   11/16/1998 Mercury Interactive Corporation  
Shrink-Wrap/Click-Wrap License Agreement   Date of order was 6-19-2006 Metavante
Corporation   Payment Service Agreement   11/7/2007



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Metavante Corporation   Master Software License and Service Agreement  
12/30/2009 Metavante Corporation (f.k.a. M&I Data Services Assigned to Metavante
Corporation on April 2002)   License Agreement   6/23/1995 Micro Computer
Caribbean ( as a rep of Symantec)   License and Maintenance   EULA Template
3/27/2007 Symantec   Form for the Assignment of licenses to EVERTEC   9/9/2010
NamSys, Inc.   Software License Agreement   7/6/2004 OpenTech System, Inc.  
Proprietary Software License Agreement (062401-01)   5/28/2004 Opsol
Integrators, Inc.   Implementation Agreement (Grant of License)   11/11/2004
ORACLE Caribbean, Inc.   Oracle License and Services Agreement (v032305) with
Support Agreements (2343001, 1552618, 2255526 and 2160554 )   4/25/2005 ORACLE
Caribbean, Inc.   Assignment and Certification of Non Possession   10/29/2010
ORACLE Caribbean, Inc.   Oracle License Agreement   3/6/2001 ORACLE Caribbean,
Inc.   Assignment and Certification of Non Possession   10/29/2010 ORACLE
Caribbean, Inc.   Oracle License and Services Agreement (V021910)   2/24/2010
ORACLE Caribbean, Inc.   Assignment and Certification of Non Possession  
10/29/2010 ORACLE Caribbean, Inc.   Oracle License and Services Agreement
(V062309)   11/4/2009 ORACLE Caribbean, Inc.   License Agreement for End User;
Service Agreement   6/25/2008



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Oracle Caribbean, Inc.   Oracle License and Service Agreement
(OLSA_3416680-1.Juan.Carlos.Casas)   5/31/2011 Oracle Caribbean, Inc.   Oracle
License and Service Agreement (OLSA_V081 01O)   1/19/2012 Oracle Caribbean, Inc.
  Oracle License and Service Agreement (OLSA_V081 01O)   9/10/2010 ORACLE
Caribbean, Inc.   Oracle License and service agreement;Ordering document;
Purchase order term and conditions.   5/9/2012 Oracle Caribbean, Inc.   P O to
purchase additional license of Oracle for RSA   10/30/2012 ORACLE Caribbean,
Inc.   OLSA_V081 01O   5/12/2011 ORACLE Caribbean, Inc.   Assignment and
Certification of Non Possession   10/29/2010 Oracle Caribbean, Inc.   Yearly SW
Maintenance Renewal   10/9/2011 Paciolan, Inc.   Master Software and Services
Agreement   9/1/2011 PaySys International, Inc (now First Data International)  
Master License Agreement   1/9/1998 PRODGINET CORPORATION   Enterprise Software
License Agreement   4/30/2004 for schedule A, 7/27/2001 for Software License
Agreement and 7/27/2001 for schedule B Progress Software Corporation (includes
Sonic Software Corporation)   End User License Agreement   EULA EBS V7.5 031607
Redcom Inc   EULA, shrink wrap   Date or version not specify in EULA. Date in
the older qoute is 12/8/2011 Rocket Software, Inc.   Master Software and
Services Agreement   9/3/2010



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Rocket Software, Inc.   SW Maintenance   3/31/2011 Rocket Software, Inc.  
Additional Licenses   3/31/2012 Rocket Software, Inc. (assigned from Seagull
Software Systems, Inc. due to merge on December 31, 2008)   Master Software and
Services Agreement   3/21/2007 RSA Security, Inc.   Adaptive Authentication
Service Provider Agreement   5/15/2009 RSA Security, Inc.   Adaptive
Authentication Service Provider Agreement   Master Qoute 7/23/2011 RSA Security,
Inc.   Exhibit A Master quote payment term and exhibit C definition of unit
measure   quote date 07/23/2011 SAP Puerto Rico GMNH LLC   Software License
Agreement; Appendix Modules; Enterprise Support Schedule; Professional Services
Agreement   10/30/2010 ScriptLogic Corporation   Purchase Agreement and EULA  
6/3/2006 Sedna Tech CA   General Terms and Conditions for Perpetual Sublicense
Agreement (Version 3.1S) PR0032   2/15/2006 Serena Software, Inc.   End User
License Agreement, Clickwrap   9/25/2007 This date is noted on the MSS with
SIDIF for the Serena Mover Software (#149 in this list) Shaw Systems Associates,
Inc.   System Purchase Agreements (and System Maintenance Agreement)   8/14/1992
Shaw Systems Associates, Inc.   System Purchase Agreements (and System
Maintenance Agreement)  

5/5/1989

9/27/1990



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Sidif del Caribe (as Rep of Attachmate)   Sidif del Caribe Perpetual License
Agreement for Netiq   6/30/2009 Sidif del Caribe (as Rep of Attachmate)   Gen
552 for renewal of NetIQ and Invoice   7/1/2012 Sidif del Caribe (as Rep of
Attachmate)   SIEM Proposal using NetIQ   7/1/2009 Sidif del Caribe (as Rep of
Serena Software, Inc)   Addendum to ChangeMan ZMF Perpetual Site License
Agreement dated September 26, 1997 (the “ZMF Agreement”) and to the Comparex and
StarTool Perpetual License Agreement dated September 26, 1997   7/31/2009 Sidif
del Caribe (as Rep of Serena Software, Inc)   Maintenance and Support Services
Agreement   9/25/2007 Sidif del Caribe (as Rep of Serena Software, Inc)  
Changeman and LBO Gen 552 and invoice   9/25/2012 Sidif del Caribe (as Rep of
Serena Software, Inc)   Startool Renewal, Gen 552 and invoice   12/1/2012 Sidif
del Caribe (as Rep of Symantec)   License and Maintenance   EULA Template V1.0
3/27/2007 Symantec   License Assignment Request Form   9/9/2010 Sidif del Caribe
(as Rep of Symantec)   License Agreement   7/1/2012 Sidif del Caribe (as Rep of
Utimaco Safeware)   Perpetual License Agreement and MSS Addendum   9/26/2006
Sidif del Caribe (as Rep of Utimaco Safeware)   Annual Maintenance Renewal  
9/14/2010 Softmart Puerto Rico LLC (Microsoft Reseller)   Microsoft Select Plus
Agreement   11/1/2010 Softpro North America, Inc.   General Terms and conditions
  Not specified. Softpro North America, Inc.   Maintenance Agreement   7/17/2009



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Softworks, Inc   Master Software License Agreement   12/31/1999 Sophos, Inc  
Letter on Approving Change of Control   8/3/2010 Sterling Commerce, Inc.  
License and Service Agreement   6/28/1996 Sterling Software, Inc.   License and
Service Agreement   4/5/1987 Sterling Software, Inc.   License and Service
Agreement  

8/30/1993

 

(Addendums from 12/07/1999, 9/28/2001, 12/21/2004, and 9/7/2007)

Stockholders Systems, Inc. (CheckFree Services Corporation)   License Agreement
(Amendment 9/30/05)   11/14/1986 SunGard Asset Management Systems (a division of
SunGard Business Systems, Inc.)   Non-Exclusive License Agreement for Computer
Software   10/19/1993 SunGard Asset Management Systems (a division of SunGard
Business Systems, Inc.)   Assignment and Assumption agreement   12/31/2010
Symantec   Addendum for Business Critical Services for KVS   3/16/2012
Systematic Financial Services, Inc. (Now Metavante)   License Agreement
(includes Addendum for Service Bureau Processing)   8/28/1992 THE ENIAC
CORPORATION (SW from Sterling Commerce Inc.)   Contrato de Licensia para Uso
Interno de Programas (License Agreement for Internal Use of Programs)  
10/30/2002 (OS390) 7/6/2005 (Tandem) Trisyn Group, Inc.   Latest Order form for
ANP   12/15/2010 Trisyn Group, Inc.   New Order form for Tracker   8/31/2011



--------------------------------------------------------------------------------

Supplier

 

Legal Description

 

Date

Trisyn Group, Inc.   New Order form for Super MICR   8/31/2011 Unisys Puerto
Rico, Inc   Agreement for Product Sale and Maintenance Services Agreement  
5/28/2002 Valiant Solutions, Inc.   License and Distribution Rights (Makes
reference to a Technology Assistance and Transfer Agreement)   8/19/2005 VASCO
Data Security Company   Software License Agreement (Included inside Web Cash
Software License Agreement -item 140 in this list)   10 amendment signed
12/10/2003 Virtual Hold Technology LLC   Software License, Support and Purchase
Agreement   10/16/2006 Vmware   Vmware Vsphere EULA   EULA Version ESX 5.0
Vmware   Vmware Support and Subscription Services and Renewal document.   Shrink
Wrap Version from April 2011 Witness System, Inc. (VERINT)   License & Support
Agreement   12/30/2002

Amended and Restated Trademark License Agreement, dated November 16, 2010,
between EVERTEC Group, LLC and Popular, Inc.



--------------------------------------------------------------------------------

Schedule 11(d)

Intellectual Property Filings

[See attached.]



--------------------------------------------------------------------------------

Schedule 12

Commercial Tort Claims

None.

 

-2-



--------------------------------------------------------------------------------

Schedule 13

Letter of Credit Rights

None.

 

-3-



--------------------------------------------------------------------------------

Schedule 14

Insurance

 

Type of Coverage

  

Policy No.

  

Insurance Company

Property

   30-CF8-005016502-2/000    Triple SSS Propiedad

Property

   08-10-PR-000042628-2/00    Ace Insurance Company

Property

   CIM0920951RC I    AGCS Marine Insurance Company

Mechanical Breakdown

   M5J-BM21-7403L005-COF-12    Travelers Corp.

General Liability

   08-41-PR-000017272-2/00    Ace Insurance Company

Auto

   30-CA4-006071651-2/000    Triple SSS Propiedad

Umbrella

   47PR-701179    Ace Insurance Company

Directors & Officers

   DOC 5817000 00    Steadfast Insurance Company (Zurich)    ELU129475-13    XL
Specialty Insurance Company    DA 0278471 13    Hartford Fire Insurance Company
   024-1001951    AIG Insurance Company - Puerto Rico    NY13DOL309014IV   
Navigators Insurance Company    FD1380953    Liberty Mutual Insurance Europe
Limited / CVS 1919 / Berkshire Hathaway International Insurance Limited   
592383538    Continental Casualty Company    18007958    Gemini Insurance
Company (Berkley)    FD1380955    Liberty Mutual Insurance Europe Limited / CVS
1919 / Berkshire Hathaway International Insurance Limited

Fiduciary Liability

   DO2703    Ace Insurance Company

Crime

   FID669255601    Zurich

Special Crime

   SCC-01402000    Lloyd’s of London

Cybertech Liability

   287377381    Columbia Casualty Company

Employment Practices Liability

   024-001001805-01-000000    Chartis Insurance Company

Travel & Accident

   58PR4020    Ace Insurance Company

Cash Depot (Federal Reserve Vault)

   B080121585P12    Lloyd’s of London / Willis Limited

 

-4-



--------------------------------------------------------------------------------

Exhibit III

to the Collateral Agreement

Form of First Lien Intercreditor Agreement

See Attached

 

-5-



--------------------------------------------------------------------------------

EXHIBIT III to

Collateral Agreement

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 20[    ]

among

JPMORGAN CHASE BANK, N.A.,

as Credit Agreement Collateral Agent,

JPMORGAN CHASE BANK, N.A.,

as Authorized Representative under the Credit Agreement,

[                             ],

as the Initial Other Authorized Representative,

[                             ],

as the Initial Other Collateral Agent,

and

each additional Authorized Representative from time to time party hereto

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

SECTION 1.01

  Construction; Certain Defined Terms      1    ARTICLE II    PRIORITIES AND
AGREEMENTS WITH RESPECT TO SHARED COLLATERAL   

SECTION 2.01

  Priority of Claims      9   

SECTION 2.02

  Actions with Respect to Shared Collateral; Prohibition on Contesting Liens   
  11   

SECTION 2.03

  No Interference; Payment Over; Exculpatory Provisions      12   

SECTION 2.04

  Automatic Release of Liens      13   

SECTION 2.05

  Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
14   

SECTION 2.06

  Reinstatement      15   

SECTION 2.07

  Insurance      15   

SECTION 2.08

  Refinancings      15   

SECTION 2.09

  Possessory Collateral Agent as Gratuitous Bailee for Perfection      15   

SECTION 2.10

  Amendments to First Lien Security Documents.      16    ARTICLE III   
EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS    ARTICLE IV    THE APPLICABLE
COLLATERAL AGENT   

SECTION 4.01

  Authority      17    ARTICLE V    MISCELLANEOUS   

SECTION 5.01

  Notices      18   

SECTION 5.02

  Waivers; Amendment; Joinder Agreements      18   

SECTION 5.03

  Parties in Interest      19   

SECTION 5.04

  Survival of Agreement      19   

SECTION 5.05

  Counterparts      19   

SECTION 5.06

  Severability      20   

SECTION 5.07

  Governing Law      20   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 5.08

  Submission to Jurisdiction; Waivers      20   

SECTION 5.09

  WAIVER OF JURY TRIAL      20   

SECTION 5.10

  Headings      21   

SECTION 5.11

  Conflicts      21   

SECTION 5.12

  Provisions Solely to Define Relative Rights      21   

SECTION 5.13

  Integration      21   

SECTION 5.14

  Other First Lien Obligations      21   

SECTION 5.15

  Agent Capacities      22   

 

-ii-



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of [            ],
20[    ], among JPMORGAN CHASE BANK, N.A., as collateral agent for the Credit
Agreement Secured Parties (as defined below) (in such capacity and together with
its successors in such capacity, the “Credit Agreement Collateral Agent”),
JPMORGAN CHASE BANK, N.A., as Authorized Representative for the Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “Administrative Agent”), [                    ], as Authorized
Representative for the Initial Other First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Authorized Representative”), [                    ], as collateral agent for the
Initial Other First Lien Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Other Collateral Agent”) and each
additional Authorized Representative and Collateral Agent from time to time
party hereto for the Other First Lien Secured Parties of the Series with respect
to which it is acting in such capacity.

Reference is made to (i) the Credit Agreement dated as of April 17, 2013, among
EVERTEC Intermediate Holdings, LLC (formerly known as Carib Holdings, LLC)
(“Holdings”), EVERTEC Group, LLC (formerly known as EVERTEC, LLC) (the
“Borrower” or the “Company”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, L/C
Issuer, and Swing Line Lender and (ii) the Collateral Agreement dated as of
April 17, 2013 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Collateral Agreement”), among Holdings, the Borrower,
each Subsidiary of the Borrower party thereto from time to time and the
Collateral Agent.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Administrative Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Other Authorized Representative (for itself and on behalf of the Initial Other
First Lien Secured Parties), the Initial Other Collateral Agent and each
additional Authorized Representative and Collateral Agent (for itself and on
behalf of the Other First Lien Secured Parties of the applicable Series) agree
as follows:

ARTICLE XX.

DEFINITIONS

SECTION 20.01. Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors



--------------------------------------------------------------------------------

and assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

(b) Without limiting the provisions of Section 2.03, it is the intention of the
First Lien Secured Parties of each Series that the holders of First Lien
Obligations of such Series (and not the First Lien Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of First Lien Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First Lien Obligations) on a basis ranking prior
to the security interest of such Series of First Lien Obligations but junior to
the security interest of any other Series of First Lien Obligations or (ii) the
existence of any Collateral for any other Series of First Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the Secured Credit Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

 

-2-



--------------------------------------------------------------------------------

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” shall mean (i) until the earlier of
(x) the Discharge of Credit Agreement Obligations and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Administrative Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative; provided, in each
case, that if there shall occur one or more Non-Controlling Authorized
Representative Enforcement Dates, the Applicable Authorized Representative shall
be the Authorized Representative that is the Major Non-Controlling Authorized
Representative in respect of the most recent Non-Controlling Authorized
Representative Enforcement Date.

“Applicable Collateral Agent” shall mean (i) until the earlier of (x) Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Collateral Agent for the Series of First Lien Obligations represented
by the Major Non-Controlling Authorized Representative; provided, in each case,
that if there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

“Authorized Representative” shall mean, at any time, (i) in the case of any
Credit Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Secured Parties, the Initial Other
Authorized Representative, and (iii) in the case of any other Series of Other
First Lien Obligations or Other First Lien Secured Parties that become subject
to this Agreement after the date hereof, the Authorized Representative named for
such Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

 

-3-



--------------------------------------------------------------------------------

“Collateral” shall mean all assets and properties subject to Liens created
pursuant to any First Lien Security Document to secure one or more Series of
First Lien Obligations.

“Collateral Agent” shall mean (i) in the case of any Credit Agreement
Obligations, the Credit Agreement Collateral Agent, (ii) in the case of the
Initial Other First Lien Obligations, the Initial Other Collateral Agent, and
(iii) in the case of any other Series of Other First Lien Obligations that
become subject to this Agreement after the date hereof, the Collateral Agent
named for such Series in the applicable Joinder Agreement.

“Collateral Agreement” shall have the meaning assigned to such term in the
recitals of this Agreement.

“Controlling Secured Parties” shall mean (i) at any time when the Credit
Agreement Collateral Agent is the Applicable Collateral Agent, the Credit
Agreement Secured Parties and (ii) at any other time, the Series of First Lien
Secured Parties whose Authorized Representative is the Applicable Authorized
Representative.

“Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph to this Agreement.

“Credit Agreement Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Credit Agreement Collateral Documents” shall mean the Collateral Agreement, the
other Security Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.

“Credit Agreement Obligations” shall mean all amounts owing to any party
pursuant to the terms of any Credit Document, including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
and fees accruing subsequent to the commencement of a Bankruptcy Case at the
rate provided for in the Credit Agreement, whether or not such interest or fees
are allowed claims under any such proceeding or under applicable state, federal
or foreign law), penalties, fees, expenses, indemnifications, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts and
including, without limitation, the “Secured Obligations” as defined in the
Collateral Agreement.

“Credit Agreement Secured Parties” shall mean the holders of Credit Agreement
Obligations, including the “Secured Parties” as defined in the Credit Agreement.

“Credit Documents” mean the Credit Agreement, each Credit Agreement Collateral
Document and the Loan Documents (as defined in the Credit Agreement).

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

 

-4-



--------------------------------------------------------------------------------

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” shall mean, with respect to any Series of First Lien Obligations,
the date on which such Series of First Lien Obligations is no longer secured by
Shared Collateral. The term “Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” shall mean the Discharge of the
Credit Agreement Obligations with respect to Shared Collateral; provided that
the Discharge of Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Credit Agreement Obligations
with additional First Lien Obligations secured by Shared Collateral under an
Other First Lien Document which has been designated in writing by the
Administrative Agent (under the Credit Agreement so Refinanced) to each Other
First Lien Collateral Agent and each other Authorized Representative as the
“Credit Agreement” for purposes of this Agreement.

“Event of Default” shall mean an “Event of Default” (or similarly defined term)
as defined in any Secured Credit Document.

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

“First Lien Documents” shall mean, with respect to the Credit Agreement
Obligations, the Credit Agreement Documents, and with respect to the Initial
Other First Lien Obligations or any Series of Additional Senior Class Debt, the
Other First Lien Documents.

“First Lien Obligations” shall mean, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” shall mean (i) the Credit Agreement Secured Parties
and (ii) the Other First Lien Secured Parties with respect to each Series of
Other First Lien Obligations.

“First Lien Security Documents” shall mean, collectively, (i) the Credit
Agreement Collateral Documents and (ii) the Other First Lien Security Documents.

“Grantors” shall mean the Company and each Subsidiary or direct or indirect
parent company of the Company which has granted a security interest pursuant to
any First Lien Security Document to secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

 

-5-



--------------------------------------------------------------------------------

“Initial Other Collateral Agreement” shall mean the Collateral Agreement dated
as of             among the Initial Other Authorized Representative and
            .

“Initial Other First Lien Agreement” shall mean [describe the credit agreement,
indenture or other document pursuant to which the Initial Other First Lien
Obligations are incurred].

“Initial Other First Lien Documents” shall mean the Initial Other First Lien
Agreement, the Initial Other Collateral Agreement and any security documents and
other operative agreements evidencing or governing the Indebtedness thereunder,
and the liens securing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Other First Lien Obligations.

“Initial Other First Lien Obligations” shall mean the Other First Lien
Obligations pursuant to the Initial Other First Lien Agreement.

“Initial Other First Lien Secured Parties” shall mean the holders of any Initial
Other First Lien Obligations and the Initial Other Authorized Representative.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b).

“Joinder Agreement” shall mean the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

-6-



--------------------------------------------------------------------------------

“Major Non-Controlling Authorized Representative” shall mean the Authorized
Representative of the Series of Other First Lien Obligations with an aggregate
outstanding principal amount in excess of $25,000,000 that constitutes the
largest outstanding principal amount of any then outstanding Series of First
Lien Obligations; provided, however, that if there are two outstanding Series of
Other First Lien Obligations which have an equal outstanding principal amount,
the Series of Other First Lien Obligations with the earlier maturity date shall
be considered to have the larger outstanding principal amount for purposes of
this definition.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” shall mean any Authorized
Representative that is not the Applicable Authorized Representative at such
time.

“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Non-Controlling Authorized Representative, the date which is 180
days (throughout which 180 day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
First Lien Documents under which such Non-Controlling Authorized Representative
is the Authorized Representative) and (ii) each Collateral Agent’s and each
other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the First Lien Documents under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First Lien Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other First Lien
Document; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred (1) at any time the Applicable Authorized Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral or (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” shall mean the First Lien Secured Parties
which are not Controlling Secured Parties.

“Other First Lien Agreement” shall mean the Initial Other First Lien Agreement
and any indenture, credit agreement (excluding the Credit Agreement) or other
agreement, document or instrument, pursuant to which any Grantor has or will
incur Other First Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14.

 

-7-



--------------------------------------------------------------------------------

“Other First Lien Collateral Agents” shall mean each of the Collateral Agents
other than the Credit Agreement Collateral Agent.

“Other First Lien Documents” shall mean, with respect to the Initial Other First
Lien Obligations or any Series of Additional Senior Class Debt, the Other First
Lien Agreements, including the Initial Other First Lien Documents and the Other
First Lien Security Documents and each other agreement entered into for the
purpose of securing the Initial Other First Lien Obligations or any Series of
Additional Senior Class Debt; provided that, in each case, the Indebtedness
thereunder (other than the Initial Other First Lien Obligations) has been
designated as Other First Lien Obligations pursuant to Section 5.14 hereto.

“Other First Lien Obligations” shall mean all amounts owing to any Other First
Lien Secured Party (including the Initial Other First Lien Secured Party)
pursuant to the terms of any Other First Lien Agreement (including the Initial
Other First Lien Agreement), including, without limitation, all amounts in
respect of any principal, premium, interest (including any interest and fees
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the respective Other First Lien Agreement, whether or not such
interest or fees are allowed claims under any such proceeding or under
applicable state, federal or foreign law), penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of the foregoing amounts; provided that the aggregate principal amount of Other
First Lien Obligations in excess of the amount of Indebtedness permitted to be
secured on a pari passu basis with the Credit Agreement Obligations pursuant to
the Credit Agreement and any fees, interest and expenses related to such excess
amount pursuant to the applicable Other First Lien Agreement (such excess amount
together with the related fees, interest and expenses, the “Excess Other First
Lien Obligations”) shall not constitute Other First Lien Obligations or First
Lien Obligations for purposes of this Agreement.

“Other First Lien Secured Party” shall mean the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

“Other First Lien Security Documents” shall mean any security agreement or any
other document now existing or entered into after the date hereof that create
Liens on any assets or properties of any Grantor to secure the Other First Lien
Obligations.

“Possessory Collateral” shall mean any Shared Collateral in the possession of
the Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Collateral Agent under
the terms of the First Lien Security Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meaning
assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

 

-8-



--------------------------------------------------------------------------------

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” shall mean (i) the Credit Agreement and the Loan
Documents (as defined in the Credit Agreement), (ii) the Initial Other First
Lien Documents and (iii) each other Other First Lien Documents.

“Series” shall mean (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Other First Lien Obligations and (iii) the Other
First Lien Obligations incurred pursuant to any Other First Lien Document, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Authorized Representative (in its capacity as such for such Other First Lien
Obligations).

“Shared Collateral” shall mean, at any time, Collateral in which the holders of
two or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest or Lien at such time. If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest or Lien in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid security interest or Lien in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.

ARTICLE XXI.

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 21.01. Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Shared Collateral by any First Lien Secured Party or received by the
Applicable Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral

 

-9-



--------------------------------------------------------------------------------

and proceeds of any such distribution (subject, in the case of any such
distribution, to the sentence immediately following) to which the First Lien
Obligations are entitled under any intercreditor agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied by the Applicable Collateral Agent in the
following order:

(i) FIRST, to the payment of all reasonable costs and expenses incurred by each
Collateral Agent (in its capacity as such) in connection with such collection or
sale or otherwise in connection with this Agreement, any other Secured Credit
Documents or any of the First Lien Obligations, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Secured Credit Documents;

(ii) SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
First Lien Obligations of each Series (the amounts so applied to be distributed
among the First Lien Secured Parties pro rata in accordance with the respective
amounts of the First Lien Obligations owed to them on the date of any such
distribution and in accordance with the terms of the applicable Secured Credit
Documents); and

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.

If, despite the provisions of Section 2.01(a)(ii), any First Lien Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Secured Party shall hold
such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

(b) Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First Lien Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists.

(c) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

 

-10-



--------------------------------------------------------------------------------

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

SECTION 21.02. Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, notwithstanding Section 2.01, only
the Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral). At any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, no Other First Lien Secured
Party shall, or shall instruct any Collateral Agent to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, Shared Collateral
(including with respect to any intercreditor agreement with respect to Shared
Collateral), whether under any Other First Lien Security Document, applicable
law or otherwise, it being agreed that only the Credit Agreement Collateral
Agent and the Administrative Agent, acting in accordance with the Credit
Agreement Collateral Documents, shall be entitled to take any such actions or
exercise any remedies with respect to such Shared Collateral at such time.

(b) With respect to any Shared Collateral at any time when any Other First Lien
Collateral Agent is the Applicable Collateral Agent, (i) such Other First Lien
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) such Other First Lien Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
such Other First Lien Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, such Shared Collateral (including
with respect to any intercreditor agreement with respect to such Shared
Collateral), whether under any First Lien Security Document, applicable law or
otherwise, it being agreed that only such Other First Lien Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the Other First Lien Security Documents applicable to it, shall
be entitled to take any such actions or exercise any such remedies with respect
to such Shared Collateral.

 

-11-



--------------------------------------------------------------------------------

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations, the Applicable Collateral Agent (acting on the
instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Collateral Agent had a senior and
exclusive Lien on such Collateral. No Non-Controlling Authorized Representative
or Non-Controlling Secured Party will contest, protest or object to any
foreclosure proceeding or action brought by the Applicable Collateral Agent, the
Applicable Authorized Representative or the Controlling Secured Party or any
other exercise by the Applicable Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party of any rights and remedies
relating to the Shared Collateral, or to cause the Applicable Collateral Agent
to do so. The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party, the Applicable Collateral Agent or
any Authorized Representative with respect to any Collateral not constituting
Shared Collateral.

(d) So long as the Discharge of Credit Agreement Obligations has not occurred,
(i) this Agreement shall not apply to any assets a security interest in which
was not granted to secure the Credit Agreement Obligations, (ii) no Grantor
shall grant or permit any additional Liens on any asset to secure any Other
First Lien Obligations unless such Grantor has previously granted, or,
concurrently with the grant of a Lien to secure such Other First Lien
Obligations, grants, a Lien on such asset to secure the Credit Agreement
Obligations and (iii) no Grantor shall take any action to perfect a Lien on any
asset to secure any Other First Lien Obligations unless the Lien on such asset
to secure the Credit Agreement Obligations has already been perfected and
continues to be perfected or is perfected concurrently with the perfection of
the Lien on such asset securing such Other First Lien Obligations .

SECTION 21.03. No Interference; Payment Over; Exculpatory Provisions.

(a) Except, in each case, with respect to any Excess Other First Lien
Obligations or any Security Document or Lien securing the Excess Other First
Lien Obligations, to the extent of such Excess Other First Lien Obligations,
each First Lien Secured Party agrees that (i) it will not challenge or question
or support any other Person in challenging or questioning, in any proceeding the
validity or enforceability of any First Lien Obligations of any Series or any
First Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Secured Party from
challenging or questioning the validity or enforceability of any First Lien
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.02, it shall have no right to (A) direct the Applicable Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Applicable
Collateral Agent or any other First Lien Secured Party of any right, remedy or
power with respect to any Shared Collateral, (iv) it will not institute any suit
or assert in any suit, bankruptcy, insolvency or other proceeding any claim
against the Applicable Collateral Agent or any other First Lien Secured Party
seeking

 

-12-



--------------------------------------------------------------------------------

damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, (v) it will not seek, and
hereby waives any right, to have any Shared Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral and
(vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any of the Applicable Collateral Agent or any
other First Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Collateral Agent for such Shared Collateral, to be distributed by
such Applicable Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.

(c) None of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Applicable Collateral Agent, such
Applicable Authorized Representative or other First Lien Secured Party with
respect to any Shared Collateral in accordance with the provisions of this
Agreement.

SECTION 21.04. Automatic Release of Liens.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent in accordance with the provisions of this Agreement,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the other Collateral Agents for the benefit of each
Series of First Lien Secured Parties upon such Shared Collateral will
automatically be released and discharged upon final conclusion of foreclosure
proceeding as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01 hereof.

(b) Each Collateral Agent and each Authorized Representative agrees to execute
and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral provided for in this Section.

 

-13-



--------------------------------------------------------------------------------

SECTION 21.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than any Controlling Secured Party or any Authorized Representative of any
Controlling Secured Party) agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless a majority in interest of the Controlling Secured Parties (or
such greater amount as is necessary to take action under the applicable Loan
Document or Other First Lien Documents), or an Authorized Representative of any
Controlling Secured Party, shall then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties, each Non-Controlling Secured
Party will subordinate its Liens with respect to such Shared Collateral on the
same terms as the Liens of the Controlling Secured Parties (other than any Liens
of any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-a-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the First
Lien Secured Parties as set forth in this Agreement, (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement, and (D) if any First Lien Secured Parties are granted adequate
protection with respect to the First Lien Obligations subject hereto, including
in the form of periodic payments, in connection with such DIP Financing or use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the First Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided further
that the First Lien Secured Parties receiving adequate protection shall not
object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

 

-14-



--------------------------------------------------------------------------------

SECTION 21.06. Reinstatement. In the event that any of the First Lien
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the Bankruptcy Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Article II shall be
fully applicable thereto until all such First Lien Obligations shall again have
been paid in full in cash.

SECTION 21.07. Insurance. As between the First Lien Secured Parties, the
Applicable Collateral Agent (acting at the direction of the Applicable
Authorized Representative), shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

SECTION 21.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 21.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Applicable Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Applicable Collateral Agent,
promptly deliver all Possessory Collateral to the Applicable Collateral Agent
together with any necessary endorsements (or otherwise allow the Applicable
Collateral Agent to obtain control of such Possessory Collateral). The Company
shall take such further action as is required to effectuate the transfer
contemplated hereby and shall indemnify each Collateral Agent for loss or damage
suffered by such Collateral Agent as a result of such transfer except for loss
or damage suffered by such Collateral Agent as a result of its own willful
misconduct or gross negligence.

(b) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

 

-15-



--------------------------------------------------------------------------------

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties therein.

SECTION 21.10. Amendments to First Lien Security Documents.

(a) Without the prior written consent of the Administrative Agent and Credit
Agreement Collateral Agent, each Other First Lien Collateral Agent agrees that
no Other First Lien Security Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Other First Lien Security Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

(b) Without the prior written consent of each Other First Lien Collateral Agent,
the Administrative Agent and the Credit Agreement Collateral Agent agree that no
Credit Agreement Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Credit Agreement Collateral Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

(c) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.10, each Collateral Agent may conclusively rely on
an officer’s certificate of the Company stating that such amendment is permitted
by this Section 2.10.

ARTICLE XXII.

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

 

-16-



--------------------------------------------------------------------------------

ARTICLE XXIII.

THE APPLICABLE COLLATERAL AGENT

SECTION 23.01. Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent to any Non-Controlling Secured Party or give any Non-Controlling Secured
Party the right to direct any Applicable Collateral Agent, except that each
Applicable Collateral Agent shall be obligated to distribute proceeds of any
Shared Collateral in accordance with Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the First Lien Secured Parties, to sell, transfer or
otherwise dispose of or deal with any Shared Collateral as provided herein and
in the First Lien Security Documents, as applicable, for which the Applicable
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each
Non-Controlling Secured Party agrees that none of the Applicable Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against any Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which any Collateral Agent, Authorized Representative or
the First Lien Secured Parties take or omit to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by the Company or any of its Subsidiaries, as
debtor-in-possession.

 

-17-



--------------------------------------------------------------------------------

ARTICLE XXIV.

MISCELLANEOUS

SECTION 24.01. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Administrative Agent, to it at:

JPMorgan Chase Bank, N.A.

Attention:

Telephone:

Telecopier:

Electronic Mail:

(b) if to the Initial Other Collateral Agent, to it at:

[address]

Attention:

Telephone:

Telecopier:

Electronic Mail:

(c) if to any other Authorized Representative or Collateral Agent, to it at the
address set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 24.02. Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right

 

-18-



--------------------------------------------------------------------------------

or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 5.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Company’s consent or which
increases the obligations or reduces the rights of the Company or any other
Grantor, with the consent of the Company).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement and upon such execution and delivery, such Authorized Representative
and the Other First Lien Secured Parties and Other First Lien Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the Other First Lien Security Documents
applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other Secured Credit Documents.

SECTION 24.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 24.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 24.05. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

-19-



--------------------------------------------------------------------------------

SECTION 24.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 24.07. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, without regard to
conflicts of laws principles thereof.

SECTION 24.08. Submission to Jurisdiction; Waivers. Each Collateral Agent and
each Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the general
jurisdiction of the state and federal courts located in New York County and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

SECTION 24.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

 

-20-



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 24.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 24.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.

SECTION 24.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of the Company, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement and none of the Company or any other Grantor may rely on the terms
hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing in
this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

SECTION 24.13. Integration. This Agreement together with the other Secured
Credit Documents and the First Lien Security Documents represents the agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by any Grantor, the Administrative Agent, any or any other First
Lien Secured Party relative to the subject matter hereof not expressly set forth
or referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 24.14. Other First Lien Obligations.

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement and the Other First Lien Documents, the Company may incur
additional indebtedness after the date hereof that is secured on an equal and
ratable basis with the liens securing the Credit Agreement Obligations and the
Other First Lien Obligations (such indebtedness referred to as “Additional
Senior Class Debt”). Any such Additional Senior Class Debt may be secured by a
Lien on a ratable basis, in each case under and pursuant to the Other First Lien
Documents, if and subject to the condition that the Collateral Agent and
Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior Class
Debt Representative,” respectively), acting on behalf of the holders of such
Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph.

 

-21-



--------------------------------------------------------------------------------

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

(i) such Additional Senior Class Debt Representative, such Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Exhibit A (with such changes as may be reasonably
approved by each Collateral Agent and such Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and such
Additional Senior Class Debt Collateral Agent becomes a Collateral Agent
hereunder, and the Additional Senior Class Debt in respect of which such
Additional Senior Class Debt Representative is the Authorized Representative and
the related Additional Senior Class Debt Parties become subject hereto and bound
hereby;

(ii) the Company shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Other First Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Company and (y) identified in a certificate of an
authorized officer the obligations to be designated as Other First Lien
Obligations and the initial aggregate principal amount or face amount thereof;

(iii) all First Lien Security Documents, filings and recordations necessary or
desirable in the reasonable judgment of the Additional Senior Class Debt
Collateral Agent to create and perfect the Liens securing the relevant
obligations relating to such Additional Senior Class Debt shall have been made,
executed and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Additional Senior Class Debt Collateral Agent),
and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Senior Class Debt Collateral Agent); and

(iv) the Other First Lien Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior Class
Debt.

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Collateral Agent in accordance with
this Section 5.14, each other Authorized Representative and Collateral Agent
shall acknowledge such execution and delivery thereof, subject to the terms of
this Section 5.14.

SECTION 24.15. Agent Capacities. Except as expressly provided herein, JPMorgan
Chase Bank, N.A. is acting in the capacity of Administrative Agent and Credit
Agreement Collateral Agent solely for the Credit Agreement Secured Parties.
Except as expressly provided herein, the Initial Other Authorized Representative
and the Initial Other Collateral Agent is acting in the capacity of a collateral
agent and authorized representative solely for the Initial Other Secured
Parties.

[Remainder of this page intentionally left blank]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent By:  

 

Name:   Title:  

[                                     ],

as Initial Other Collateral Agent

By:  

 

Name:   Title:  

[                                     ],

as Initial Other Authorized Representative

By:  

 

Name:   Title:  

[Signature Page to First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated:                     

Reference is made to the First Lien Intercreditor Agreement dated as of the date
hereof between JPMorgan Chase Bank, N.A., as Administrative Agent and Credit
Agreement Collateral Agent, [                    ], as Initial Other Authorized
Representative and [                    ], as Initial Other Collateral Agent, as
the same may be amended, restated, supplemented, waived, or otherwise modified
from time to time (the “Intercreditor Agreement”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Intercreditor Agreement.

The Company has read the foregoing Intercreditor Agreement and consents thereto.
The Company agrees that it will not, and will cause each of the other Grantors
to not, take any action that would be contrary to the express provisions of the
foregoing Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement, including
Section 2.02(d), and agrees that, except as otherwise provided therein, no First
Lien Secured Party shall have any liability to any Grantor for acting in
accordance with the provisions of the foregoing Intercreditor Agreement. The
Company confirms on behalf of each Grantor that the foregoing Intercreditor
Agreement is for the sole benefit of the First Lien Secured Parties and their
respective successors and assigns, and that no Grantor is an intended
beneficiary or third party beneficiary thereof except to the extent otherwise
expressly provided therein.

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Company and the other Grantors shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of the Intercreditor
Agreement except to the extent set forth in Section 5.02(b).

Without limitation to the foregoing, the Company agrees to take, and to cause
each other Grantor to take, such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Applicable Collateral Agent may reasonably request to effectuate the terms of
and the lien priorities contemplated by the Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof.
Notices delivered to the Company pursuant to this Consent shall be delivered in
accordance with the notice provisions set forth in the Intercreditor Agreement.

Consent of Grantors - 1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

EVERTEC INTERMEDIATE HOLDINGS, LLC By:  

 

Name:   Title:   EVERTEC GROUP, LLC By:  

 

Name:   Title:   [NAMES OF SUBSIDIARY PARTIES] By:  

 

Name:   Title:  

Consent of Grantors - 2



--------------------------------------------------------------------------------

Exhibit A

to First Lien Intercreditor Agreement

[FORM OF] JOINDER NO. [    ] dated as of [        ], 20[    ] (the “Joinder
Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of
[            ], [    ], (the “First Lien Intercreditor Agreement”), among
JPMorgan Chase Bank, N.A., as Administrative Agent and Credit Agreement
Collateral Agent, [                    ], as Initial Other Authorized
Representative and [                    ], as Initial Other Collateral Agent,
and the additional Authorized Representatives from time to time a party
thereto.8

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Other First Lien
Obligations and to secure such Additional Senior Class Debt with the liens and
security interests created by the Other First Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the First Lien Intercreditor Agreement. Section 5.14 of the First Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the First Lien Intercreditor Agreement, pursuant to the
execution and delivery by the Additional Senior Debt Class Representative of an
instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 5.14 of the First Lien Intercreditor Agreement.
The undersigned Additional Senior Class Debt Representative (the “New
Representative”) and Additional Senior Class Debt Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the First Lien Intercreditor Agreement and the First Lien
Security Documents.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.14 of the First Lien Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the First Lien
Intercreditor Agreement with the same force and effect as if the New

 

 

8 

In the event of the Refinancing of the Credit Agreement Obligations, this
Joinder will be revised to reflect joinder by a new Credit Agreement Collateral
Agent

 

Exhibit A-1



--------------------------------------------------------------------------------

Representative and New Collateral Agent had originally been named therein as an
Authorized Representative or a Collateral Agent, respectively, and the New
Representative and the New Collateral Agent, on their behalf and on behalf of
such Additional Senior Class Debt Parties, hereby agree to all the terms and
provisions of the First Lien Intercreditor Agreement applicable to them as
Authorized Representative and Collateral Agent, respectively, and to the
Additional Senior Class Debt Parties that they represent as Other First Lien
Secured Parties. Each reference to an “Authorized Representative” in the First
Lien Intercreditor Agreement shall be deemed to include the New Representative,
and each reference to a “Collateral Agent” in the First Lien Intercreditor
Agreement shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each Collateral Agent, each Authorized Representative and the other
First Lien Secured Parties, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (iii) the Other First Lien Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
and the New Collateral Agent’s entry into this Joinder Agreement, the Additional
Senior Class Debt Parties in respect of such Additional Senior Class Debt will
be subject to and bound by the provisions of the First Lien Intercreditor
Agreement as Other First Lien Secured Parties.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission shall be effective as delivery of a manually
signed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Exhibit A-2



--------------------------------------------------------------------------------

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as [            ] for the holders of
[                    ], By:  

 

Name:   Title:   Address for notices:

 

 

attention of:

 

 

Telecopy:

 

 

[NAME OF NEW COLLATERAL AGENT], as [            ] for the holders of
[                    ],

By:

 

 

Name:

 

Title:

 

Address for notices:

 

 

attention of:

 

 

Telecopy:

 

 

 

Exhibit A-4



--------------------------------------------------------------------------------

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Credit Agreement

Collateral Agent

By:  

 

Name:   Title:  

[                                     ],

as Initial Other Collateral Agent

By:  

 

Name:   Title:   [                                     ], as Initial Other
Authorized Representative By:  

 

Name:   Title:  